UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-138009 Hughes Network Systems, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 11-3735091 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 11717 Exploration Lane, Germantown, Maryland 20876 (Address of Principal Executive Offices and Zip Code) (301) 428-5500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes¨ Nox Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox The number of the registrant’s membership interests outstanding as of November 5, 2007 was as follows: ClassA Membership Interests: 95,000 Class B Membership Interests: 4,650 TABLE OF CONTENTS Page Number PART I—FINANCIAL INFORMATION 2 Item1. Financial Statements 2 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3. Quantitative and Qualitative Disclosures About Market Risk 44 Item4. Controls and Procedures 45 PART II—OTHER INFORMATION 47 Item1. Legal Proceedings 47 Item1A. Risk Factors 47 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item3. Defaults Upon Senior Securities 47 Item4. Submission of Matters to a Vote of Security Holders 47 Item5. Other Information 47 Item6. Exhibits 47 SIGNATURES 49 1 Table of Contents PART I—FINANCIAL INFORMATION Item1.Financial Statements HUGHES NETWORK SYSTEMS, LLC CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 71,486 $ 99,098 Marketable securities 54,346 103,466 Receivables, net 197,936 180,694 Inventories 61,841 61,280 Prepaid expenses and other 61,751 39,175 Total current assets 447,360 483,713 Property, net 461,026 312,497 Capitalized software costs, net 46,348 41,159 Intangible assets, net 26,056 30,663 Other assets 74,172 44,358 Total assets $ 1,054,962 $ 912,390 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 61,378 $ 57,781 Short-term borrowings and current portion of long-term debt 17,253 27,210 Accrued liabilities 152,412 123,576 Due to affiliates 11,444 13,592 Total current liabilities 242,487 222,159 Long-term debt 576,360 469,190 Other long-term liabilities 1,197 18,079 Total liabilities 820,044 709,428 Commitments and contingencies Minority interests 4,443 4,659 Equity: Class A membership interests 180,586 180,346 Class B membership interests - - Retained earnings 47,034 19,102 Accumulated other comprehensive income (loss) 2,855 (1,145 ) Total equity 230,475 198,303 Total liabilities and equity $ 1,054,962 $ 912,390 See accompanying Notes to the Condensed Consolidated Financial Statements. 2 Table of Contents HUGHES NETWORK SYSTEMS, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Services $ 137,419 $ 112,069 $ 386,166 $ 324,871 Hardware sales 96,238 97,546 304,331 290,039 Total revenues 233,657 209,615 690,497 614,910 Operating costs and expenses: Costs of services 91,985 79,987 259,117 227,311 Costs of hardware products sold 80,802 74,175 253,320 237,193 Selling, general and administrative 33,569 30,483 106,103 96,254 Research and development 3,959 3,786 12,301 18,032 Amortization of intangibles 1,536 1,132 4,607 3,397 Total operating costs and expenses 211,851 189,563 635,448 582,187 Operating income 21,806 20,052 55,049 32,723 Other income (expense): Interest expense (10,759 ) (11,158 ) (34,067 ) (30,898 ) Interest income 2,058 2,951 7,724 6,293 Other income, net 140 1,571 231 2,051 Income before income tax expense, minority interests in net losses (earnings) of subsidiaries 13,245 13,416 28,937 10,169 Income tax expense (832 ) (1,068 ) (1,221 ) (2,055 ) Minority interests in net losses (earnings) of subsidiaries 33 (206 ) 216 (206 ) Net income $ 12,446 $ 12,142 $ 27,932 $ 7,908 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 Table of Contents HUGHES NETWORK SYSTEMS, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 27,932 $ 7,908 Adjustments to reconcile net income to cash flows from operating activities: Depreciation and amortization 35,392 29,434 Equity plan compensation expense 240 233 Minority interests (216 ) - Gain on receipt of investment by subsidiary - (1,787 ) Gain on disposal of assets (367 ) - Loss on extinguishment of debt 70 - Change in other operating assets and liabilities, excluding the effect of the January 2006 Transaction: Receivables, net (12,274 ) 35,844 Inventories 234 17,367 Prepaid expenses and other (9,538 ) 4,392 Accounts payable 4,643 (21,918 ) Accrued liabilities and other 5,347 (16,024 ) Net cash provided by operating activities 51,463 55,449 Cash flows from investing activities: Change in restricted cash 335 (363 ) Sale (purchase) of marketable investments, net 50,329 (67,893 ) Expenditures for property (211,266 ) (53,835 ) Expenditures for capitalized software (10,694 ) (12,962 ) Proceeds from sale of property 356 669 Other, net - 206 Net cash used in investing activities (170,940 ) (134,178 ) Cash flows from financing activities: Net increase (decrease) in notes and loans payable 800 (1,463 ) Long-term debt borrowings 116,013 454,452 Repayment of long-term debt (20,391 ) (354,415 ) Debt issuance costs (2,049 ) (11,169 ) Net cash provided by financing activities 94,373 87,405 Effect of exchange rate changes on cash and cash equivalents (2,508 ) (82 ) Net (decrease) increase in cash and cash equivalents (27,612 ) 8,594 Cash and cash equivalents at beginning of the period 99,098 113,267 Cash and cash equivalents at end of the period $ 71,486 $ 121,861 Supplemental cash flow information: Cash paid for interest $ 29,190 $ 16,979 Cash paid for income taxes $ 2,630 $ 1,800 Supplemental non-cash disclosure due to acquisition by Hughes Communications, Inc.: Increase in assets $ 29,399 Increase in liabilities 18,162 Increase in net assets $ 11,237 See accompanying Notes to the Condensed Consolidated Financial Statements. 4 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Organization Hughes Network Systems, LLC (“HNS” and, together with its consolidated subsidiaries, the “Company” or “we”) is a Delawarelimited liability company, formed on November 12, 2004. The Limited Liability Company Agreement of Hughes Network Systems,LLC, as amended (the “LLC Agreement”) provides for two classes of membership interests. The Class A membership interests,which have voting rights, are purchased by investors in the Company. The Class B membership interests, which do not have votingrights, are available for grant to employees, officers, directors, and consultants of the Company in exchange for the performance ofservices. Hughes Communications, Inc. (“HCI” or “Parent”) is the sole owner of our Class A membership interests and serves as ourmanaging member, as defined in the LLC Agreement. As of September30, 2007, there were 95,000 Class A membership interestsoutstanding and 4,650 Class B membership interests outstanding. The Company became a wholly-owned subsidiary of HCI on January 1, 2006. The Company’s financial statements from thatdate forward have been consolidated by HCI, and the Company’s assets and liabilities have been adjusted to reflect HCI’s basis inHNS in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 141, “Business Combinations” and EmergingIssues Task Force Abstract D-97, “Push-Down Accounting.” The following summarizes the series of transactions that resulted in theCompany becoming a wholly-owned subsidiary of HCI: ● On April 22, 2005, the Company consummated the transactions contemplated by the Contribution and Membership Interest Purchase Agreement dated December 3, 2004, as amended (the “December 2004 Agreement”), among the Company, SkyTerra Communications, Inc. (“SkyTerra”), the DIRECTV Group, Inc. (“DIRECTV”), and DTV Network Systems, Inc. (“DTV Networks”). Pursuant to the terms of the December 2004 Agreement, DTV Networks contributed to the Company substantially all of the assets and certain liabilities of its very small aperture terminal (“VSAT”), mobile satellite and terrestrial microwave businesses along with certain portions of its investment in SPACEWAY, a satellite-based broadband network system that is under development. In return, the Company made payments to DTV Networks totaling approximately $200.7million, including certain adjustments related to the value of the Company’s working capital (as defined in the December 2004 Agreement). ● To finance, among other things, the initial $190.7 million payment made to DTV Networks, on April 22, 2005, the Company issued $325 million of term indebtedness and obtained a secured $50 million revolving credit facility. Immediately following the payment made by the Company, SkyTerra acquired 50% of the Company’s Class A membership interests from DTV Networks for $50.0 million in cash and 300,000 shares of SkyTerra’s common stock. The events of April 22, 2005 are collectively referred to herein as the “April 2005 Transaction.” ● On November 10, 2005, HCI, then a wholly-owned subsidiary of SkyTerra, entered into the Membership Interest Purchase Agreement (the “November 2005 Agreement”) with DIRECTV to acquire the remaining 50% of the Company’s Class A membership interests for $100.0 million in cash. On December 31, 2005, SkyTerra contributed to HCI the Class A membership interests of the Company it acquired in connection with the April 2005 Transaction. The closing of the transactions contemplated by the November 2005 Agreement occurred on January1, 2006 (the “January 2006 Transaction”), and the Company became a wholly-owned subsidiary of HCI. Concurrently with the November 2005 Agreement, the parties thereto entered into agreements governing their relationship after the closing. 5 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Note 2: Description of Business We are a telecommunications company and the world’s leading provider of satellite based communications services and equipment that utilize VSATs to distribute signals via satellite. Our services and products serve a variety of consumers, small and medium sized businesses (“Consumer/SMB”), and enterprise customers worldwide. We provide managed services to large enterprises that combine the use of satellite based communications and terrestrial alternatives, thus offering solutions that are tailored and cost optimized to specific customer requirements. VSAT networks utilize satellite communications as a means of connecting participants in private and shared data networks and are typically used by enterprises with a large number of geographically dispersed locations to provide reliable, scalable, and cost-effective applications, such as credit card verification, inventory tracking and control, and broadcast video. In addition, we operate a VSAT service that provides broadband internet access to our Consumer/SMB customers. In addition, we provide hardware and point-to-multipoint networking systems solutions to customers with mobile satellite voice and data systems or terrestrial microwave radio transmission systems. These services are generally provided on a contract or project basis and may involve the use of proprietary products engineered by us. With the VSAT systems, we provide ongoing network support services through contracts with our mobile satellite or terrestrial transmission systems customers. As part of our focus on less costly and more efficient technological solutions, we successfully launched our SPACEWAYTM 3 satellite on August 14, 2007 and plan to introduce service in North America on the SPACEWAY network in the first quarter of 2008. We anticipate that SPACEWAY 3 will expand our business significantly by increasing our addressable market in the enterprise and Consumer/SMB markets and allow us to offer our customers faster communication rates.In addition, we expect to reduce our operating costs in the future, substantially through the reduction of third-party transponder capacity expenses. However, we will incur startup costs associated with the launch and operation of SPACEWAYTM 3 until we acquire a sufficient number of customers. Note 3: Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with: (i) generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information; (ii) the instructions to Form 10-Q; and (iii) guidance of Rule 10-01 of Regulation S-X under the Securities and Exchange Act of 1934, as amended, for financial statements required to be filed with the Securities and Exchange Commission (“SEC”). They include the assets, liabilities, results of operations, and cash flows of the Company, including its domestic and foreign subsidiaries that are more than 50% owned or otherwise controlled by the Company. As permitted under such rules, certain notes and other financial information normally required by GAAP have been condensed or omitted. Management believes the accompanying condensed consolidated financial statements reflect all normal and recurring adjustments necessary for a fair presentation of the Company’s financial position, results of operations, and cash flows as of and for the periods presented herein. Our results of operations for the three and nine months ended September30, 2007 may not be indicative of our future results. These condensed consolidated financial statements are unaudited and should be read in conjunction with our audited consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006. All intercompany balances and transactions with subsidiaries and other consolidated entities have been eliminated. 6 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Use of Estimates in the Preparation of the Condensed Consolidated Financial Statements The preparation of the condensed consolidated financial statements in accordance with GAAP requires management to make estimates and assumptions that affect amounts reported herein. Management bases its estimates and assumptions on historical experience and on various other factors that are believed to be reasonable under the circumstances. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may be affected by changes in those estimates. New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. (“FIN”) 48, “Accounting for Uncertainty in Income Taxes—an interpretation of SFAS No. 109, Accounting for Income Taxes.” FIN 48 provides a comprehensive model for recognizing, measuring, presenting, and disclosing uncertain tax positions that an entity has taken or expects to take on a tax return. Under FIN 48, a tax benefit from an uncertain position may be recognized only if it is “more likely than not” that the position is sustainable, based on its merits. FIN 48 is effective as of the beginning of an entity’s first fiscal year that starts after December 15, 2006. The adoption of FIN 48 on January 1, 2007 did not impact the Company’s financial position, results of operations or cash flows. See Note 11 “Income Taxes” for further discussion. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” SFAS No. 157 establishes a framework for measuring fair value in accordance with GAAP, clarifies the definition of fair value and expands disclosures about fair value measurements. SFAS No. 157 does not require any new fair value measurements. However, the application of SFAS No. 157 may change current practice for some entities. SFAS No. 157 is effective as of the beginning of an entity’s first fiscal year that starts after November 15, 2007. The Company has not yet determined what impact, if any, SFAS No. 157 will have on its financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS No. 159 permits, but does not require, companies to report at fair value the majority of recognized financial assets, financial liabilities, and firm commitments. Under this standard, unrealized gains and losses on items for which the fair value option is elected are reported in earnings at each subsequent reporting date. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that starts after November 15, 2007. The Company has not yet determined what impact, if any, SFAS No. 159 will have on its financial position, results of operations or cash flows. Note 4: Marketable Securities The amortized cost basis and estimated fair values of available-for-sale marketable securities are summarized as follows (in thousands): Cost Gross Unrealized Estimated Basis Gains Losses Fair Values September 30, 2007: Government agencies $ 28,285 $ 15 $ - $ 28,300 Corporate bonds 19,826 34 - 19,860 Municipal bonds 6,150 36 - 6,186 Total available-for-sale securities $ 54,261 $ 85 $ - $ 54,346 December 31, 2006: Government agencies $ 93,478 $ 10 $ (24 ) $ 93,464 Corporate bonds 10,017 - (15 ) 10,002 Total available-for-sale securities $ 103,495 $ 10 $ (39 ) $ 103,466 7 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Unrealized gains were attributable to changes in interest rates of corporate bonds, municipal bonds, and investments in government agencies which have ratings of “AA-” or above. The Company has the intent and ability to hold these securities until maturity. Note 5: Receivables, Net Receivables, net consisted of the following (in thousands): September 30, 2007 December 31, 2006 Trade receivables $ 168,915 $ 154,799 Contracts in process 35,534 33,748 Other receivables 1,416 2,305 Total receivables 205,865 190,852 Allowance for doubtful accounts (7,929 ) (10,158 ) Total receivables, net $ 197,936 $ 180,694 Trade receivables included $6.6million and $4.0 million of amounts due from affiliates at September30, 2007 and December 31, 2006, respectively. Note 6: Inventories Inventories consisted of the following (in thousands): September 30, 2007 December 31, 2006 Production materials and supplies $ 11,649 $ 11,689 Work in process 11,746 11,676 Finished goods 38,446 37,915 Total inventories $ 61,841 $ 61,280 Inventories are carried at the lower of cost or market and are adjusted to net realizable value using management’s best estimates of future use. In making its assessment of future use or recovery, management considers the aging and composition of inventory balances, the effects of technological and/or design changes, forecasted future product demand based on firm or near-firm customer orders and alternative means of disposition of excess or obsolete items. In June 2006, the Company decided to shift its primary focus exclusively to the broadband market. As a result, the Company evaluated the narrowband products in its inventory and recorded a charge of $11.9 million to reduce the net book value of its narrowband products to their net realizable value. Substantially all of these products were disposed of during 2006. This charge was included in cost of hardware products sold during the second quarter of 2006 and primarily related to the VSAT segment. 8 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Note 7: Property, Net Property, net consisted of the following (dollars in thousands): Estimated Useful Lives (years) September 30, 2007 December 31, 2006 Land and improvements 10 - 30 $ 5,711 $ 5,650 Buildings and leasehold improvements 1 - 30 23,105 22,301 Machinery and equipment 3 - 5 79,066 57,877 VSAT operating lease hardware 2 - 5 39,223 45,311 Furniture, fixtures and office machines 3 - 7 804 566 Construction in progress - SPACEWAY - 347,350 208,502 - Other - 20,441 8,483 Total property 515,700 348,690 Accumulated depreciation (54,674 ) (36,193 ) Total property, net $ 461,026 $ 312,497 During the construction of the SPACEWAYTM 3 satellite, interest was capitalized on costs incurred subsequent to the January 2006 Transaction. The Company recorded $3.6million and $1.4million of capitalized interest for the three months ended September30, 2007 and 2006, respectively and $7.6million and $3.2million of capitalized interest for the nine months ended September30, 2007 and 2006, respectively. The Company successfully launched its SPACEWAYTM 3 satellite on August 14, 2007, and plans to introduce service in North America on the SPACEWAY network in the first quarter of 2008. Note 8: Intangible Assets, Net Intangible assets, net consisted of the following (dollars in thousands): Estimated Useful Lives (years) Cost Basis Accumulated Amortization Net Basis September 30, 2007: Backlog and customer relationships 4 - 8 $ 20,555 $ (7,426 ) $ 13,129 Patented technology and trademarks 8 - 10 16,252 (3,325 ) 12,927 Total intangible assets, net $ 36,807 $ (10,751 ) $ 26,056 December 31, 2006: Backlog and customer relationships 4 - 8 $ 20,555 $ (4,244 ) $ 16,311 Patented technology and trademarks 8 - 10 16,252 (1,900 ) 14,352 Total intangible assets, net $ 36,807 $ (6,144 ) $ 30,663 The Company amortizes the recorded values of its intangible assets over their estimated useful lives. During the three months ended September30, 2007 and 2006, the Company recorded $1.5million and $1.1million, respectively, of amortization expense related to intangible assets. During the nine months ended September30, 2007 and 2006, the Company recorded $4.6 million and $3.4 million, respectively, of amortization expense related to intangible assets. 9 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Estimated future amortization expense at September30, 2007 will be as follows (in thousands): Amount Remaining three months ending December31, 2007 $ 1,537 Year ending December 31, 2008 6,144 2009 6,144 2010 2,796 2011 2,796 2012 2,795 Thereafter 3,844 Total estimated future amortization expense $ 26,056 Note 9: Short-Term Borrowings and Long-Term Debt Short-term borrowings and current portion of long-term debt consisted of the following (dollars in thousands): Interest Rates September 30, 2007 December 31, 2006 VSAT hardware financing - current portion 8.00%-12.00% $ 12,962 $ 23,761 Revolving bank borrowings 7.00%-17.25% 3,286 2,174 Term loans payable to banks - current portion 8.75%-12.25% 1,005 1,275 Total short term borrowings and current portion of long -term debt $ 17,253 $ 27,210 At September 30, 2007, the Company had outstanding revolving bank borrowings of $3.3million, which had a weighted average variable interest rate of 11.31%. These borrowings were obtained by our subsidiary in India under revolving lines of credit with several local banks. There is no requirement for compensating balances for these borrowings. The total amount available for borrowing by the Indian subsidiary under the revolving lines of credit was $1.7million at September 30, 2007. 10 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Long-term debt consisted of the following (dollars in thousands): Interest Rates September 30, 2007 December 31, 2006 Senior Notes 9.50% $ 450,000 $ 450,000 Term loans payable to banks 7.62%-12.25% 115,502 1,133 VSAT hardware financing 8.00%-12.00% 10,858 18,057 Total long-term debt $ 576,360 $ 469,190 The April 2005 Transaction was financed with: (i) a $250 million first lien term loan and a secured $50 million first lien revolving credit facility (“Revolving Credit Facility”) and (ii) a $75 million second lien term loan. In June 2005, the above two facilities were syndicated with a larger number of financial institutions, at which time the first lien loan was increased to $275 million, and the second lien loan was reduced to $50 million. At the Company’s option on a monthly basis, interest on the term indebtedness is based on: (i) the ABR Rate, as defined in the credit agreement (the “ABR Rate”), plus 2.75% for the first lien credit facility and the ABR Rate plus 7.0% for the second lien credit facility or (ii) the London Interbank Offered Rate (“LIBOR”), for Eurocurrency borrowings, plus 3.75% for the first lien credit facility and LIBOR plus 8.0% for the second lien credit facility. The Revolving Credit Facility was available under the first lien credit agreement for borrowings and for issuance of letters of credit. On April 13, 2006, the Company completed an offering of $450 million of 9 1/2% senior notes maturing on April15, 2014 (“Senior Notes”). Interest on the Senior Notes is paid semi-annually in arrears on April 15 and October 15. The Company used a portion of the proceeds of the Senior Notes to repay the outstanding borrowings under the first and second lien term loans in full. Accrued interest of $19.7million on the Senior Notes was included in accrued liabilities at September30, 2007. Effective April 13, 2006, the credit agreement was amended and restated whereby all of the first lien term loan provisions were deleted as a result of them being paid down in full, and the Revolving Credit Facility was amended to reflect revised covenants, pricing terms, and other related amendments. The amended Revolving Credit Facility matures on April 22, 2011. The interest rate with respect to the revolving loans, if any, is based on, at the Company’s option, the ABR rate plus 1.50% or LIBOR plus 2.50%. The Revolving Credit Facility is guaranteed by, subject to certain exceptions, the Company’s direct and indirect wholly-owned domestic subsidiaries and is secured by substantially all of the Company’s domestic tangible and intangible assets. For outstanding letters of credit issued under the Revolving Credit Facility, the Company pays a participation fee of 2.50% per annum and an issuance fee of 0.25% per annum. In addition, the Company is charged a commitment fee of 0.50% per annum for any unused portion of the Revolving Credit Facility. On April 13, 2006, the issuer of the Revolving Credit Facility was changed from J.P. Morgan Chase (“JPM”) to Bank of America (“BOA”). Letters of credit issued under the JPM Revolving Credit Facility prior to April 13, 2006 remained in place between the parties to the letters of credit and JPM. At that date, JPM was issued a letter of credit under the BOA Revolving Credit Facility for the amount of outstanding letters of credit totaling $13.9million. As the JPM letters of credit expire, the letter of credit issued to JPM under the BOA Revolving Credit Facility is reduced. New letters of credit and renewals of existing letters of credit are issued under the BOA Revolving Credit Facility. As of September30, 2007, $0.1million remained outstanding on the letter of credit issued to JPM, and $12.4million remained outstanding on letters of credit issued under the BOA Revolving Credit Facility. As of September30,2007, there were no borrowings outstanding under the BOA Revolving Credit Facility. The total amount available for borrowing or issuance of additional letters of credit under the BOA Revolving Credit Facility was $37.5million at September30, 2007. 11 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) In February 2007, the Company borrowed $115 million from a syndicate of banks (the “Term Loan Facility”). The Term Loan Facility is guaranteed, on a senior unsecured basis, by all of the Company’s existing and future subsidiaries that guarantee its existing Senior Notes and existing Revolving Credit Facility. HNS Finance Corp., a wholly owned subsidiary of the Company and co-issuer of the Senior Notes, is a co-borrower under the Term Loan Facility. The interest on the Term Loan Facility is paid quarterly, starting on May 29, 2007, at Adjusted LIBOR (as defined in the Term Loan Facility and existing Revolving Credit Facility) plus 2.50%. The Term Loan Facility is subject to certain mandatory and optional prepayment provisions and contains negative covenants and events of default provisions, in each case, substantially similar to those provisions contained in the indenture governing the Senior Notes. The maturity date of the Term Loan Facility is April15, 2014. The remaining net proceeds from the Term Loan Facility will be used to partially fund the purchase and/or construction of a satellite and/or for general corporate purposes. To mitigate the variable interest rate risk associated with the Term Loan Facility, the Company entered into an agreement with Bear Stearns Capital Markets, Inc. to swap the variable LIBOR based interest for a fixed interest rate of 5.12% per annum (the “Swap Agreement”). The Swap Agreement for $115 million is effective February 28, 2007 and has a termination date of April 15, 2014, which is the maturity date of the Term Loan Facility. The security for our interest obligation to Bear Stearns Capital Markets, Inc. under the Swap Agreement is the same as the security for the Revolving Credit Facility. The indenture governing the Senior Notes, the agreement governing the amended Revolving Credit Facility and the agreement governing the Term Loan Facility require the Company to comply with certain covenants: (i) in the case of the indenture, for so long as any Senior Notes are outstanding; (ii) in the case of the amended Revolving Credit Facility, for so long as the amended revolving credit agreement is in effect; and (iii) in the case of the Term Loan Facility, for as long as the Term Loan Facility remains outstanding. Negative covenants under these agreements include limitations on our ability and/or certain of our subsidiaries’ ability to incur additional indebtedness; issue redeemable stock and subsidiary preferred stock; incur liens; pay dividends or distributions or redeem or repurchase capital stock; prepay, redeem or repurchase debt; make loans and investments; enter into agreements that restrict distributions from our subsidiaries; sell assets and capital stock of our subsidiaries; enter into certain transactions with affiliates; consolidate or merge with or into, or sell substantially all of our assets to, another person; and enter into new lines of business. In addition to these negative covenants, the amended Revolving Credit Facility, the indenture governing the Senior Notes and the agreement governing the Term Loan Facility contains affirmative covenants such as preserving our businesses and properties; maintaining insurance over our assets; paying and discharging all material taxes when due; furnishing the lenders’ administrative agent our financial statements for each fiscal quarter and fiscal year; certificates from a financial officer certifying that no Event of Default or Default has occurred during the fiscal period being reported; litigation and other notices; compliance with laws; maintenance of records; and other such customary covenants. The Company was in compliance with all of its debt covenants at September 30, 2007. Note 10: Financial Instruments Interest Rate Swap To mitigate the variable interest rate risk associated with the Term Loan Facility, the Company entered into the Swap Agreement with Bear Stearns Capital Markets, Inc. to swap the variable LIBOR based interest for a fixed interest rate of 5.12% per annum. The Swap Agreement is effective February 28, 2007 and has a termination date of April 15, 2014, which is the maturity date of the Term Loan Facility. During the three and nine months ended September 30, 2007, the Company recorded a loss in other comprehensive income of approximately $1.4million and $0.3million, respectively, associated with the fair market valuation of the interest rate swap. The net interest costrelated tothe Term Loan Facility and the Swap Agreement is paid quarterly starting on May 29, 2007, and is estimated to be approximately $6.7 million for the year ended December 31, 2007 and $8.8 million for each of the years ended December 31, 2008 through 2014. 12 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Fair Value The carrying values of cash and cash equivalents; receivables, net; other assets; accounts payable; debt (except the Senior Notes as described below) and amounts included in other liabilities that meet the definition of financial instruments approximated fair value at September 30, 2007. The fair values of the interest rate swap and the Senior Notes are based on market quotes and valuations and represent the net amounts required to terminate the position, taking into consideration market rates and counterparty credit risk. The $0.3 million of liabilities recorded for the interest rate swap at September 30, 2007 are stated at fair value. At September 30, 2007, the carrying value and fair value of the Senior Notes were $450.0 million and $452.3 million, respectively. Note 11: Income Taxes The Company is a limited liability company and has elected to be treated as a partnership for income tax purposes. As such, U.S. Federal and domestic state income taxes (in the states which tax limited liability companies as partnerships) are the direct responsibility of its members. Income tax expense represents taxes associated with the Company’s foreign subsidiaries and state taxes in the states which tax limited liability companies as taxable corporations. As a result of the transactions described in Note 1, our Parent holds 100% of our Class A membership units. Thus, our operating results are reported on our Parent’s tax returns. Under the terms of the December 2004 Agreement, DIRECTV retained the domestic tax benefits of the Company occurring prior to April 23, 2005 and is responsible for all of the pre-closing domestic and international income tax liabilities of DTV Networks. For the three and nine months ended September 30, 2007, the Company recorded income tax expense of $0.8million and $1.2million, respectively, and $1.1 million and $2.1 million, respectively, for the corresponding periods in 2006. Income tax expenses were primarily attributable to taxes on the earnings of the Company’s foreign subsidiaries. In July 2006, the FASB issued FIN 48, “Accounting for Uncertainty in Income Taxes—an interpretation of SFAS 109, Accounting for Income Taxes.” The interpretation addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under FIN 48, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with a taxing authority that has full knowledge of all relevant information. FIN 48 requires increased disclosures and also provides guidance on de-recognition, classification, interest and penalties on income taxes and accounting in interim periods. FIN 48 is effective as of the beginning of an entity’s first fiscal year that starts after December15, 2006. At the adoption of FIN 48 on January 1, 2007, the Company did not identify any significant uncertain tax positions and, therefore, did not record any transition adjustments. Furthermore, the Company did not accrue any interest or penalties associated with uncertain tax positions. The Company recognizes interest accrued related to unrecognized tax benefits in operating expenses and penalties in income tax expense within the condensed consolidated statements of operations. The Company does not believe that the unrecognized tax benefits will significantly increase or decrease within the next twelve months. Tax returns for all tax years beginning after April 22, 2005 are subject to future examination by tax authorities. 13 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Note 12: Employee Share-Based Payments and Other Benefits In January 2006, HCI’s Board of Directors approved the Hughes Communications, Inc. 2006 Equity and Incentive Plan (the “Plan”). The Plan provides for the issuance of up to 2,700,000 shares of HCI’s common stock, which may be issued in the form of restricted stock, stock options or stock appreciation rights, provided that the maximum number of shares that may be issued pursuant to the exercise of incentive stock options may not exceed 1,350,000 shares. HCI issues shares under the Plan to officers, key employees and contractors of HCI and the Company and its wholly-owned subsidiaries. The changes in restricted stock awards, granted to our domestic employees, and the restricted stock units, granted to our international employees, for the three and nine months ended September 30, 2007 and 2006 are summarized as follows: Restricted Stock Awards Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Beginning balance 157,450 - 157,500 - Shares issued 67,100 156,100 71,300 156,100 Shares forfeited (2,500 ) - (6,750 ) - Ending balance 222,050 156,100 222,050 156,100 Restricted Stock Units Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Beginning balance 8,700 - 8,700 - Units issued 3,000 - 3,000 - Units forfeited (1,000 ) - (1,000 ) - Ending balance 10,700 - 10,700 - The Plan provides that 50% of the shares vest on the second anniversary of the issuance date, and an additional 25% of the shares vest on each of the third and fourth anniversaries of the issuance date. The fair value of the shares is calculated based on the market price on the grant date. HCI and the Company account for shares issued in accordance with the provisions of SFAS No. 123(R), “Share-Based Payments, a revision of SFAS No. 123.” The Company records compensation expense for restricted stock awards on a straight-line basis over their vesting period. The costs of the Plan are allocated from HCI to the Company based upon specific identification of employee costs. For the three and nine months ended September 30, 2007,the Company recorded compensation expense, after adjustment for forfeitures, of approximately $0.5million and $1.4million, respectively, related to the restricted stock awards, and minimal compensation expense for the corresponding periods in 2006. As of September 30, 2007, the Company had $8.9million of unrecognized compensation expense, which will be recognized over a weighted average life of 3.4 years. Note 13: Transactions with Related Parties In the ordinary course of its operations, the Company enters into transactions with related parties to purchase and/or sell telecommunications services, equipment, and inventory. Subsequent to the April 2005 Transaction, related parties include Apollo Management, L.P., Apollo Investment Fund IV, L.P. (“Apollo IV”) and their affiliates (collectively, “Apollo”), which includes SkyTerra. 14 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Agreement with DIRECTV Under the terms of the December 2004 Agreement, DIRECTV retained the responsibility for all pre-closing tax obligations of DTV Networks and the Company, as well as obligations related to certain pending litigation and facilities leases for property that the Company had vacated. DIRECTV also liquidated all capital lease debt and all foreign indebtedness outstanding at such time and remained liable for its indemnities to third-parties relating to the VSAT hardware financing borrowings. The Company has indemnified DIRECTV for any losses relating to the VSAT hardware financings. Agreement with HCI On March 27, 2006, the Company entered into a management and advisory services agreement with HCI, our Parent. Under this agreement, HCI provides the Company, through its officers and employees, general support, advisory, and consulting services in relation to the Company’s business. Pursuant to the agreement, the Company paid a quarterly fee of $250,000 for these services and reimbursed HCI for out of pocket costs and expenses incurred in connection with the services, including an amount equal to 98% of compensation of certain HCI’s executives plus a 2% service fee. On March15, 2007, the management and advisory services agreement was amended to eliminate the quarterly fee of $250,000 that the Company paid for the services. All other terms and conditions of the management and advisory services agreement remained unchanged. Hughes Systique Corporation On October 12, 2005, HCI acquired Series A Preferred Shares from Hughes Systique Corporation (“Hughes Systique”) for $3.0 million. The Company has contracted with Hughes Systique for software development services. The founders of Hughes Systique include our Chief Executive Officer and President, who also serves as the Chief Executive Officer and President of HCI, as well as certain former employees of HNS, including the brother of the Chief Executive Officer and President. At September 30, 2007, on an undiluted basis, our Chief Executive Officer and President and his brother owned an aggregate of approximately 20% of Hughes Systique, and HCI owned approximately 24% of Hughes Systique. In addition, a member of our Board of Managers and HCI’s Board of Directors serves on the board of directors of Hughes Systique. Intelsat Holdings Limited At September 30, 2007, Apollo owned, directly or indirectly, approximately 23.9% of Intelsat Holdings Limited (“Intelsat”), which owns 100% of Intelsat, Ltd. The Company leases satellite transponder capacity from Intelsat. In addition, our Italian subsidiary, Hughes Network Systems, S.r.L., entered into a cooperation agreement with Intelsat, Telespazio and Telecom Italia. Under this agreement, the parties are cooperating to provide broadband satellite services for Italian businesses operating in Eastern Europe and North Africa. Orbital Slot Agreement In July 2006, the Company entered into an agreement with two related parties (95 West Co. Inc. and its parent, Miraxis License Holdings, LLC) which will allow the Company to operate its SPACEWAYTM 3 satellite at an orbital position where such parties have higher-priority rights. The related parties are controlled by an affiliate of Apollo. A member of our Board of Managers and HCI’s Board of Directors is the Managing Director of one of the related parties, the Chief Executive Officer and President of the other related party and also owns a small interest in each. Another member of our Board of Managers and HCI’s Board of Directors is also a director of one of the related parties. As part of the agreement, the Company agreed to pay $9.3 million, in annual installments of $0.3 million in 2006, $0.75 million in each year between 2007 and 2010 and $1.0 million in each year between 2011 and 2016 for the use of the orbital position. 15 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Agreement with Hughes Telematics, Inc. In July 2006, the Company granted a limited license to Hughes Telematics, Inc. (“HTI”) allowing HTI to use the HUGHES trademark. The license is limited in that HTI may use the HUGHES mark only in connection with its business of automotive telematics and only in combination with the TELEMATICS name. As partial consideration for the license, the agreement provides that the Company will be HTI’s preferred engineering services provider. The license is royalty-free, except that HTI has agreed to commence paying a royalty to the Company in the event HTI no longer has a commercial or affiliated relationship with the Company. As contemplated by the license terms, the Company has commenced providing engineering development services to HTI, and the Company will be compensated at rates that are considered to approximate rates that would be paid to third-parties for such services. As of November 6, 2007, HTI has issued “authorizations to proceed,” in respect of such services in the amount of $20.0million in the aggregate. In October 2007, HNS entered into an agreement with HTI and a customer of HTI, whereby HNS agreed to assume the rights and performance obligations of HTI under that agreement in the event that HTI fails to perform its obligations due to a fundamental cause such as bankruptcy or the cessation of its telematics business. In connection with that agreement, HNS and HTI have entered into a letter agreement pursuant to which HTI has agreed to take certain actions to enable HNS to assume HTI’s obligations in the event that such action is required.HNS management does not believe that this agreement with HTI and HTI’s customer, together with the letter agreement between HNS and HTI, will have a significant negative impact, if any, on HNS and its financial position, cash flows or results of operations. HTI is controlled by an affiliate of Apollo. Our parent, HCI, is controlled by Apollo. A member of our Board of Managers and HCI’s Board of Directors is the Chief Executive Officer and a director of HTI and owns approximately 1.0% of HTI’s equity as of September 30, 2007. In addition, another member of our Board of Managers and a member of HCI’s Board of Directors is a director of HTI. Agreement with Mobile Satellite Ventures, LP On November 3, 2006, the Company signed a sales contract with Mobile Satellite Ventures, LP (“MSV”) to design, develop and supply a satellite base station. SkyTerra owned a majority of and controlled MSV as of September 30, 2007. Our Parent’s controlling stockholder, Apollo IV, and its affiliates owned approximately 16% of SkyTerra’s common equity and controlled approximately 30% of SkyTerra’s voting shares as of September 30, 2007. At the time the agreement was executed, three individuals associated with Apollo served on the board of directors of SkyTerra. In addition, three members of our Board of Managers and HCI’s Board of Directors currently serve on the board of directors of MSV. Related Party Transactions Sales and purchase transactions with related parties are as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Sales $ 16,261 $ 1,511 $ 44,670 $ 2,599 Purchases $ 31,169 $ 17,881 $ 95,937 $ 36,353 Assets and liabilities resulting from transactions with related parties are as follows (in thousands): September 30, 2007 December 31, 2006 Due from related parties $ 6,641 $ 4,044 Due to related parties $ 11,444 $ 13,592 16 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Note 14: Segment Data and Geographical Data The Company operates in two business segments consisting of the VSAT segment, which provides satellite-based private business networks and broadband internet access to Consumer/SMB customers, and the Telecom Systems segment, which consists of the mobile satellite communications business, including engineer development services provided to HTI, a related party, terrestrial microwave network services business, and the Company’s corporate office. Selected financial information for the Company’s operating segments is as follows (in thousands): VSAT Telecom Systems and Corporate Total As of or for the Three Months Ended September 30, 2007 Revenues $ 197,316 $ 36,341 $ 233,657 Operating income $ 14,468 $ 7,338 $ 21,806 Depreciation and amortization $ 11,157 $ 1,140 $ 12,297 Assets $ 779,922 $ 275,040 $ 1,054,962 Capital expenditures $ 92,853 $ 2,775 $ 95,628 As of or for the Three Months Ended September 30, 2006 Revenues $ 186,608 $ 23,007 $ 209,615 Operating income $ 13,740 $ 6,312 $ 20,052 Depreciation and amortization $ 11,413 $ 107 $ 11,520 Assets $ 613,042 $ 251,596 $ 864,638 Capital expenditures $ 18,710 $ 1,369 $ 20,079 As of or for the Nine Months Ended September 30, 2007 Revenues $ 589,073 $ 101,424 $ 690,497 Operating income $ 39,326 $ 15,723 $ 55,049 Depreciation and amortization $ 31,599 $ 3,222 $ 34,821 Assets $ 779,922 $ 275,040 $ 1,054,962 Capital expenditures $ 207,843 $ 14,117 $ 221,960 As of or for the Nine Months Ended September 30, 2006 Revenues $ 551,772 $ 63,138 $ 614,910 Operating income $ 19,194 $ 13,529 $ 32,723 Depreciation and amortization $ 28,471 $ 265 $ 28,736 Assets $ 613,042 $ 251,596 $ 864,638 Capital expenditures $ 60,758 $ 6,039 $ 66,797 Note 15: Comprehensive Income Comprehensive income is as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income $ 12,446 $ 12,142 $ 27,932 $ 7,908 Other comprehensive income: Foreign currency translation adjustments 1,621 612 4,160 2,077 Unrealized gain on securities 122 2,498 114 5,255 Unrealized loss on interest rate swap (1,402 ) - (274 ) - Total other comprehensive income 341 3,110 4,000 7,332 Total comprehensive income $ 12,787 $ 15,252 $ 31,932 $ 15,240 17 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Note 16: Commitments and Contingencies Litigation Litigation is subject to uncertainties, and the outcome of individual litigated matters is not predictable with assurance. Various legal actions, claims, and proceedings, including disputes with customers, are pending against us arising in the ordinary course of business. The Company has a policy of establishing loss provisions for matters in which losses are probable and can be reasonably estimated. Some of the matters may involve compensatory, punitive, or treble damage claims, or sanctions, that if granted, could require us to pay damages or make other expenditures in amounts that could not be estimated at September 30, 2007. On June 28, 2007, the Company initiated an arbitration proceeding against Sea Launch Limited Partnership and Sea Launch Company, LLC (collectively, Sea Launch) with the American Arbitration Association seeking a refund of $44.4million in payments made to Sea Launch under a Launch Services Agreement ("LSA"). This dispute stems from the material failure of a Sea Launch rocket that occurred on January 30, 2007. Sea Launch was scheduled to launch the Company's SPACEWAYTM 3 satellite in May 2007; however, following the January 30, 2007 rocket failure, there was substantial uncertainty about when Sea Launch would return to flight. As a result, the Company made alternative arrangements with another launch services provider to launch SPACEWAYTM 3 in August 2007. In accordance with the LSA, the Company sent a notice of termination to Sea Launch and was entitled to a refund of the $44.4 million in payments made to Sea Launch in anticipation of the SPACEWAYTM 3 launch. Sea Launch refused to refund the Company's payments and alleged that the Company breached the LSA by entering into a contract with another launch services provider and that the January 30, 2007 explosion of a Sea Launch rocket constituted an "excusable delay" under the LSA. The Company's arbitration filing is based on breach of contract and a violation of the California statute prohibiting unlawful and unfair business practices. The Company believes that Sea Launch's purported justifications for refusing to refund the Company's $44.4 million are without merit and that the Company is contractually entitled to a full refund of its payments under the express terms of the LSA. As a result, the Company intends to vigorously pursue the recovery of its $44.4 million in payments as well as any other relief to which it may be entitled as a consequence of Sea Launch's wrongful refusal to refund the Company's payments. The Company has reduced its investment in SPACEWAY construction in progress by $44.4 million and recorded a deposit, included in other assets as of June 2007, in anticipation of the refund from Sea Launch. Following a voluntary disclosure by DIRECTV and DTV Networks in June 2004, DIRECTV and DTV Networks entered into a consent agreement (the “Consent Agreement”) with the U.S. Department of State in January 2005 regarding alleged violations of the International Traffic in Arms Regulations involving exports of technology related to the VSAT business primarily to China. As part of the Consent Agreement, which applies to the Company, one of the Company’s subsidiaries was debarred from conducting certain international business, although the Company may seek reinstatement in the future. In addition, the Company is required to enhance its export compliance program to avoid future infractions. As a result of its voluntary disclosure and the Consent Agreement, the Company has been unable to perform its obligations under certain contracts with certain customers in China and Korea. If ultimately unable to perform, the Company may be liable for certain damages which are not expected to be material. In June 2006, the Company settled a claim by one of these customers in China for $0.5 million. It is the opinion of management that such litigation is not expected to have a material adverse effect on the Company’s financial position, results of operations or cash flows. 18 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Other The Company is contingently liable under standby letters of credit and bonds in the aggregate amount of $26.5million that were undrawn at September 30, 2007. Of this amount, $12.5 million, of which $0.8 million was issued to secure a bond to the Federal Communications Commission, were issued under the Revolving Credit Facility (see Note 9); $4.3million were secured by restricted cash; and $9.7million were secured by letters of credit issued under credit arrangements available to our Indian and Brazilian subsidiaries, certain of which are secured by those entities’ assets. As of September 30, 2007, these obligations were scheduled to expire as follows: $2.5million in 2007; $8.9million in 2008; $7.6million in 2009; $1.4million in 2010; and $6.1million in 2011 and thereafter. In connection with the prior disposition by DTV Networks of a subsidiary that was an affiliate of the Company, the Company entered into a services contract under which it agreed to procure a minimum amount of services from the former subsidiary over a two year period ending March 31, 2007. The minimum total amount of services to be procured during that period was $23.8 million. On August 4, 2006, this agreement and the related commitment were amended to establish a revised minimum expenditure for services of $5.4 million for the period June 1, 2006 through September 30, 2007. During the three and nine months ended September 30, 2007, the Company spent $1.8 million and $9.3 million, respectively. The Company fulfilled the revised commitment in the second quarter of 2007. Pursuant to the terms of the December 2004 Agreement, the Company has limited rights with respect to its investment in the common stock of an unconsolidated affiliate carried in Other Assets prior to June 30, 2007. The investment has been reclassified to Prepaid Expenses and Other in the accompanying Condensed Consolidated Balance Sheet as of September 30, 2007. Among other things, the Company may not pledge or otherwise encumber these shares, and while it may sell the shares to an unaffiliated third-party, it must deliver the net proceeds from such sale to DIRECTV. The shares must be returned to DIRECTV within three years of the closing of the April 2005 Transaction unless a qualifying disposition of the shares has occurred. Accordingly, the Company recorded a corresponding liability for this investment, which is included in Accrued Liabilities in the accompanying Condensed Consolidated Balance Sheet as of September 30, 2007. Prior to June 30, 2007, this commitment was included in Other Liabilities. Upon closing of the April 2005 Transaction, the Company assumed responsibility for a satellite manufacturing contract with Boeing to complete construction of the SPACEWAYTM 3 satellite. The remaining obligation at that time was $49.0 million. Of this amount, $39.0 million was paid through September 30, 2007 and the remaining balance is due by 2008. In February 2007, the Company signed a contract with a launch services provider to launch the SPACEWAYTM 3 satellite, which was successfully launched on August 14, 2007. At September 30, 2007, the estimated cost of completing the satellite construction, launch, and other miscellaneous expense was expected to total approximately $16.7 million. Note 17: Supplemental Guarantor and Non-Guarantor Financial Information On April 13, 2006, the Company and its wholly-owned subsidiary, HNS Finance Corp., as co-issuer (the “Co-Issuer”), completed an offering of $450 million of the Senior Notes. Certain of the Company’s wholly-owned subsidiaries (HNS Real Estate LLC, Hughes Network Systems International Service Company, HNS India VSAT, Inc. and HNS Shanghai, Inc. (together, the “Guarantor Subsidiaries”)) have fully and unconditionally guaranteed, on a joint and several basis, payment of the Senior Notes. In lieu of providing separate unaudited financial statements of the Co-Issuer and the Guarantor Subsidiaries, condensed financial statements prepared in accordance with Rule 3-10 of Regulation S-X are presented below. The column marked “Parent” represents our results of operations. The column marked “Guarantor Subsidiaries” includes the results of the Guarantor Subsidiaries along with the results of the Co-Issuer, a finance subsidiary which is 100% owned by the Company and which had no assets, operations, revenues or cash flows for the periods presented. Eliminations necessary to arrive at the information for the Company on a consolidated basis for the periods presented are included in the column so labeled. Separate financial statements and other disclosures concerning the Co-Issuer and the Guarantor Subsidiaries are not presented because management has determined that they are not material to investors. 19 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) The following represents the supplemental condensed financial statements of the Company and its Guarantor and Non-guarantor Subsidiaries. Condensed Consolidating Balance Sheet as of September 30, 2007 (In thousands) (Unaudited) Parent Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total ASSETS Cash and cash equivalents $ 67,091 $ 220 $ 4,175 $ - $ 71,486 Marketable securities 54,346 - - - 54,346 Receivables, net 147,245 22 66,436 (15,767 ) 197,936 Inventories 55,011 - 6,830 - 61,841 Prepaid expenses and other 45,790 90 15,871 - 61,751 Total current assets 369,483 332 93,312 (15,767 ) 447,360 Property, net 423,794 25,949 11,283 - 461,026 Other assets 210,407 6,046 4,979 (74,856 ) 146,576 Total assets $ 1,003,684 $ 32,327 $ 109,574 $ (90,623 ) $ 1,054,962 LIABILITIES AND EQUITY Accounts payable $ 47,207 $ 8 $ 14,163 $ - $ 61,378 Short-term borrowings and current portion of long-term debt 12,203 - 5,050 - 17,253 Accrued liabilities and due to affiliates 138,122 - 25,734 - 163,856 Total current liabilities 197,532 8 44,947 - 242,487 Long-term debt 575,193 - 1,167 - 576,360 Other long-term liabilities 484 - 713 - 1,197 Minority interests - 3,994 449 - 4,443 Total equity 230,475 28,325 62,298 (90,623 ) 230,475 Total liabilities and equity $ 1,003,684 $ 32,327 $ 109,574 $ (90,623 ) $ 1,054,962 20 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Condensed Consolidating Balance Sheet as of December 31, 2006 (In thousands) Parent Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total ASSETS Cash and cash equivalents $ 92,988 $ 80 $ 6,030 $ - $ 99,098 Marketable securities 103,466 - - - 103,466 Receivables, net 137,223 28 59,824 (16,381 ) 180,694 Inventories 51,788 - 9,492 - 61,280 Prepaid expenses and other 26,381 81 12,713 - 39,175 Total current assets 411,846 189 88,059 (16,381 ) 483,713 Property, net 278,989 26,001 7,507 - 312,497 Other assets 173,133 7,106 4,306 (68,365 ) 116,180 Total assets $ 863,968 $ 33,296 $ 99,872 $ (84,746 ) $ 912,390 LIABILITIES AND EQUITY Accounts payable $ 45,555 $ 7 $ 12,219 $ - $ 57,781 Short term borrowings and current portion of long-term debt 22,988 - 4,222 - 27,210 Accrued liabilities and due to affiliates 112,766 - 24,402 - 137,168 Total current liabilities 181,309 7 40,843 - 222,159 Long-term debt 466,990 - 2,200 - 469,190 Other long-term liabilities 17,366 - 713 - 18,079 Minority interests - 4,139 520 - 4,659 Total equity 198,303 29,150 55,596 (84,746 ) 198,303 Total liabilities and equity $ 863,968 $ 33,296 $ 99,872 $ (84,746 ) $ 912,390 21 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Condensed Consolidating Statement of Operations for the Three Months Ended September 30, 2007 (In thousands) (Unaudited) Parent Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Revenues $ 204,147 $ 212 $ 32,585 $ (3,287 ) $ 233,657 Operating costs and expenses: Costs of revenues 151,487 - 24,342 (3,042 ) 172,787 Selling, general and administrative 27,459 544 5,811 (245 ) 33,569 Research and development 3,959 - - - 3,959 Amortization of intangibles 1,536 - - - 1,536 Total operating costs and expenses 184,441 544 30,153 (3,287 ) 211,851 Operating income (loss) 19,706 (332 ) 2,432 - 21,806 Other income (expense): Interest expense (10,332 ) - (427 ) - (10,759 ) Interest and other income, net 1,874 - 324 - 2,198 Income tax expense (58 ) - (774 ) - (832 ) Minority interests in net losses of subsidiaries - 24 9 - 33 Equity inearnings of consolidated subsidiaries 1,256 - - (1,256 ) - Net income (loss) $ 12,446 $ (308 ) $ 1,564 $ (1,256 ) $ 12,446 Condensed Consolidating Statement of Operations for the Three Months Ended September 30, 2006 (In thousands) (Unaudited) Parent Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Revenues 184,986 222 28,425 (4,018 ) $ 209,615 Operating costs and expenses: Costs of revenues 135,841 - 21,748 (3,427 ) 154,162 Selling, general and administrative 24,414 355 6,293 (579 ) 30,483 Research and development 3,786 - - - 3,786 Amortization of intangibles 1,132 - - - 1,132 Total operating costs and expenses 165,173 355 28,041 (4,006 ) 189,563 Operating income (loss) 19,813 (133 ) 384 (12 ) 20,052 Other income (expense): Interest expense (10,698 ) - (487 ) 27 (11,158 ) Interest and other income, net 2,741 - 1,808 (27 ) 4,522 Income tax expense - - (1,068 ) - (1,068 ) Minority interests in net earnings of subsidiaries - (152 ) (54 ) - (206 ) Equity in earnings of unconsolidated subsidiaries 579 - - (579 ) - Net income (loss) $ 12,435 $ (285 ) $ 583 $ (591 ) $ 12,142 22 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Condensed Consolidating Statement of Operations for the Nine Months Ended September 30, 2007 (In thousands) (Unaudited) Parent Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Revenues $ 606,851 $ 868 $ 95,760 $ (12,982 ) 690,497 Operating costs and expenses: Costs of revenues 454,329 - 68,716 (10,608 ) 512,437 Selling, general and administrative 84,220 1,838 22,419 (2,374 ) 106,103 Research and development 12,301 - - - 12,301 Amortization of intangibles 4,607 - - - 4,607 Total operating costs and expenses 555,457 1,838 91,135 (12,982 ) 635,448 Operating income (loss) 51,394 (970 ) 4,625 - 55,049 Other income (expense): Interest expense (32,668 ) - (1,399 ) - (34,067 ) Interest and other income, net 7,559 - 396 - 7,955 Income tax expense (69 ) - (1,152 ) - (1,221 ) Minority interests in net losses of subsidiaries - 144 72 - 216 Equity in earnings of consolidated subsidiaries 1,716 - - (1,716 ) - Net income (loss) $ 27,932 $ (826 ) $ 2,542 $ (1,716 ) $ 27,932 Condensed Consolidating Statement of Operations for the Nine Months Ended September 30, 2006 (In thousands) (Unaudited) Parent Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Revenues $ 544,255 $ 731 $ 83,072 $ (13,148 ) $ 614,910 Operating costs and expenses: Costs of revenues 410,777 - 64,799 (11,072 ) 464,504 Selling, general and administrative 77,153 1,454 19,711 (2,064 ) 96,254 Research and development 18,032 - - - 18,032 Amortization of intangibles 3,397 - - - 3,397 Total operating costs and expenses 509,359 1,454 84,510 (13,136 ) 582,187 Operating income (loss) 34,896 (723 ) (1,438 ) (12 ) 32,723 Other income (expense): Interest expense (29,707 ) - (1,295 ) 104 (30,898 ) Interest and other income, net 6,114 - 2,334 (104 ) 8,344 Income tax expense (59 ) - (1,996 ) - (2,055 ) Minority interests in net earnings of subsidiaries - (206 ) - - (206 ) Equity in losses of unconsolidated subsidiaries (3,336 ) - - 3,336 - Net (loss) income $ 7,908 $ (929 ) $ (2,395 ) $ 3,324 $ 7,908 23 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Condensed Consolidating Statement of Cash Flows for the Nine Months Ended September 30, 2007 (In thousands) Unaudited Guarantor Non-Guarantor Parent Subsidiaries Subsidiaries Eliminations Total Cash flows from operating activities: Net income (loss) $ 27,932 $ (826 ) $ 2,542 $ (1,716 ) $ 27,932 Adjustments to reconcile net income (loss) to net cash flows from operating activities 16,780 1,799 3,236 1,716 23,531 Net cash provided by operating activities 44,712 973 5,778 - 51,463 Cash flows from investing activities: Change in restricted cash 275 - 60 - 335 Sale of marketable investments, net 50,329 - - - 50,329 Expenditures for property (205,854 ) (833 ) (4,579 ) - (211,266 ) Expenditures for capitalized software (10,694 ) - - - (10,694 ) Proceeds from sale of property 36 - 320 - 356 Net cash used in investing activities (165,908 ) (833 ) (4,199 ) - (170,940 ) Cash flows from financing activities: Net increase in notes and loans payable - - 800 - 800 Long-term debt borrowings 115,000 - 1,013 - 116,013 Repayment of long-term debt (17,652 ) - (2,739 ) - (20,391 ) Debt issuance cost (2,049 ) - - - (2,049 ) Net cash provided by (used in) financing activities 95,299 - (926 ) - 94,373 Effect of exchange rate changes on cash and cash equivalents - - (2,508 ) - (2,508 ) Net (decrease) increase in cash and cash equivalents (25,897 ) 140 (1,855 ) - (27,612 ) Cash and cash equivalents at beginning of period 92,988 80 6,030 - 99,098 Cash and cash equivalents at end of period $ 67,091 $ 220 $ 4,175 $ - 71,486 24 Table of Contents HUGHES NETWORK SYSTEMS, LLC NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Condensed Consolidating Statement of Cash Flows for the Nine Months Ended September 30, 2006 (In thousands) Unaudited Guarantor Non-Guarantor Parent Subsidiaries Subsidiaries Eliminations Total Cash flows from operating activities: Net income (loss) $ 7,908 $ (929 ) $ (2,395 ) $ 3,324 $ 7,908 Adjustments to reconcile net income (loss) to net cash flows from operating activities 47,841 1,150 1,874 (3,324 ) 47,541 Net cash provided by (used in) operating activities 55,749 221 (521 ) - 55,449 Cash flows from investing activities: Change in restricted cash (134 ) - (229 ) - (363 ) Purchase of marketable investments, net (67,893 ) - - - (67,893 ) Expenditures for property (50,393 ) (415 ) (3,027 ) - (53,835 ) Expenditures for capitalized software (12,962 ) - - - (12,962 ) Proceeds from sale of property 105 1 563 - 669 Other, net - 206 - - 206 Net cash used in investing activities (131,277 ) (208 ) (2,693 ) - (134,178 ) Cash flows from financing activities: Net decrease in notes and loans payable (1,463 ) - - - (1,463 ) Long-term debt borrowings 445,237 - 9,215 - 454,452 Repayment of long-term debt (345,090 ) - (9,325 ) - (354,415 ) Debt issurance cost (11,169 ) - - - (11,169 ) Net cash provided by (used in) financing activities 87,515 - (110 ) - 87,405 Effect of exchange rate changes on cash and cash equivalents - - (82 ) - (82 ) Net increase (decrease) in cash and cash equivalents 11,987 13 (3,406 ) - 8,594 Cash and cash equivalents at beginning of period 102,548 77 10,642 - 113,267 Cash and cash equivalents at end of period $ 114,535 $ 90 $ 7,236 $ - $ 121,861 25 Table of Contents Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of the Company’s financial condition and results of operations are based upon financial statements which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and should each be read together with our condensed consolidated financial statements and the notes to those condensed consolidated financial statements included elsewhere in this report. This report contains forward-looking statements that involve risks and uncertainties, including statements regarding our capital needs, business strategy, expectations and intentions within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which represent our expectations or beliefs concerning future events. We urge you to consider statements that use the terms “believe,” “do not believe,” “anticipate,” “expect,” “forecast,” “seek,” “plan,” “may,” “estimate,” “strive,” “intend,” “will,” “should,” and variations of these words or similar expressions (or the negative versions of any ofthese words) are intended to identify forward-looking statements. These statements reflect our current views with respect to future events and because our business is subject to numerous risks and uncertainties, our actual results could differ materially from those anticipated in the forward-looking statements, including those set forth below under this “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report. All forward-looking statements speak only as of the date of this report. Actual results will likely differ from those reflected in these forward-looking statements and the differences could be substantial. We disclaim any obligation to update these forward-looking statements or disclose any difference, except as may be required by securities laws, between our actual results and those reflected in these statements. Our plans, intentions and expectations are expressed in good faith and we believe there is a reasonable basis for them. However, we can give no assurance that such plans, intentions or expectations will be achieved. Overview Hughes Network Systems, LLC, a Delaware limited liability company, (“HNS” and, together with its consolidated subsidiaries, “we” or the “Company”) is a telecommunications company. The Company is a wholly-owned subsidiary of Hughes Communications, Inc. (“HCI” or “Parent”). We are the world’s leading provider of satellite based communications services and equipment. We also provide managed services to large enterprises that combine the use of satellite and terrestrial alternatives, thus offering solutions that are tailored and cost optimized to specific customer requirements. We operate in two business segments—the very small aperture terminal (“VSAT”) segment and the Telecom Systems segment. The VSAT segment consists of the consumer and small and medium sized businesses (“Consumer/SMB”), the North American Network Equipment and Services business, and the International Network Equipment and Services business. The Telecom Systems segment consists of the Mobile Satellite Systems business, including engineering development services provided to a related party, Hughes Telematics, Inc. (“HTI”), and the Terrestrial Microwave business. Due to the complementary nature and common architecture of our services and products across our business lines, we are able to leverage our expertise and resources within our various operating units to yield significant cost efficiencies. We have acquired and developed the SPACEWAYTM 3 satellite as well as related network operations center facilities, certain other ground facilities, and equipment. The SPACEWAY system was designed and developed as the next generation Ka-band broadband satellite system, with a unique architecture for broadband data communications. Designed for maximum operational flexibility, the system will use advanced architecture and technologies to achieve greatly enhanced data communication capabilities and efficiencies. We believe the rollout of the SPACEWAY system in the first quarter of 2008 will allow us to address a larger market, reduce transponder leasing costs and thus significantly improve margins in our North America Network Equipment and Services and the Consumer/SMB businesses. Strategic Initiatives and Their Impact on Our Results of Operations We generated net income of $12.4 million and $27.9million for the three and nine months ended September 30, 2007, respectively, compared to net income of $12.1 million and $7.9 million for the corresponding periods in 2006. We expect our results of operations to further improve as we continue to focus our investments in technology, further develop and expand our Consumer/SMB business, and commence operations of our SPACEWAY network. 26 Table of Contents Technology—We have incorporated advances in semiconductor technology to increase the functionality and reliability of our VSATs and reduce manufacturing costs. In addition, through the usage of advanced spectrally efficient modulation and coding methodologies, such as DVB-S2, and proprietary software web acceleration and compression techniques, we continue to improve the efficiency of our transponder capacity and invest in our research and development efforts to maintain our position as a leader in VSAT technology. Consumer/SMB—We have made significant investments in the Consumer/SMB business as we believe there is a large segment of this market underserved by terrestrial alternatives such as Digital Subscriber Line (“DSL”) and cable. Our offers include higher data rates and functionality and lower terminal costs. We believe that our approach will position us to compete more effectively with alternative technologies and satellite service competitors. We expect to continue to make these investments in future periods. We continue to review and adjust pricing policies relative to other competitive offerings in the marketplace in connection with our Consumer/SMB hardware and service offerings. We have incurred and expect to continue to incur significant costs, including purchases of transponder capacity and subscriber acquisition costs, related to hardware and associated marketing costs. At September 30, 2007, we had a Consumer/SMB customer base of approximately 364,700 subscribers that generated revenues of $82.6 million and $243.5million for the three and nine months ended September 30, 2007, respectively. SPACEWAY—As part of our focus on less costly and more efficient technological solutions, we successfully launched our SPACEWAYTM 3 satellite on August 14, 2007 and plan to introduce service in North America on the SPACEWAY network in the first quarter of 2008. We anticipate that SPACEWAYTM 3 will expand our business significantly by increasing our addressable market in the enterprise and Consumer/SMB markets and be able to offer our customers faster communication rates. In addition, we expect to reduce our operating costs in the future, substantially through the reduction of third-party transponder capacity expenses. However, we will incur startup costs associated with the launch and operation of SPACEWAYTM 3 until we acquire a sufficient number of customers. Acquisitions, Strategic Alliances, and Divestitures—We continue to focus on expanding the identified markets for our products, services, and network solutions in the VSAT and Telecom Systems segments. Consistent with this strategy to grow the Company and improve our financial position, we continuously review our competitive position and, from time to time, consider various acquisitions, strategic alliances, and divestitures, which we believe would be beneficial to our business. Marketing Brand Name—In connection with the April 2005 Transaction, the rights to the DIRECWAY® brand name and any related trademark rights were retained by DIRECTV Group, Inc. (“DIRECTV”). In April 2006, we launched our new brand name, HUGHESNETTM and completed the transition from DIRECWAY® to HUGHESNETTM. The cost of introducing and implementing the new brand name was approximately $1.5 million. Broadband Market Focus—For the nine months ended September 30, 2006, our results of operations were negatively impacted by our decision to shift our focus exclusively to the broadband market. Accordingly, we evaluated the narrowband products in our inventory and recorded a charge of $11.9 million to reduce the net book value of the narrowband products to their net realizable value. This charge was included in cost of hardware products sold during the second quarter of 2006 and primarily related to the VSAT segment. Factors Affecting Our Results of Operations Relationship with DIRECTV—In April 2005, we entered into a transition services agreement with DIRECTV, which required DIRECTV to provide certain transitional services to support the conduct of our business. These services include assisting in the implementation of our benefit program plans and arrangements and enabling our employees to participate in certain travel-related discount programs provided by DIRECTV’s affiliate, News Corporation. We also entered into a SPACEWAY services agreement pursuant to which the Company and DIRECTV agreed to share and provide technical services to one another in connection with each party’s respective SPACEWAY assets. In addition, DIRECTV and certain of its affiliates have been our customers and have also served as our vendors in certain cases. 27 Table of Contents Relationship with HCI—On March 27, 2006, the Company entered into a management and advisory services agreement with our Parent, HCI. Under this agreement, HCI provides the Company, through its officers and employees, general support, advisory, and consulting services in relation to the Company’s business. Pursuant to the agreement, the Company paid a quarterly fee of $250,000 for these services and reimbursed HCI for out of pocket costs and expenses incurred in connection with the services, including an amount equal to 98% of compensation of certain HCI’s executives plus a 2% service fee. On March 15, 2007, the management and advisory services agreement was amended to eliminate the quarterly fee of $250,000 that the Company paid for the services. All other terms and conditions of the management and advisory services agreement remained unchanged. Customer Equipment Financing Arrangements—In connection with the sale of VSAT hardware to certain North American Network Equipment and Services customers who do not purchase their equipment outright, we enter into long term operating leases, generally for three years to five years, with the customer for use of the VSAT hardware installed at the customer’s facilities. Prior to the fourth quarter of 2005, we had an arrangement with a third-party financial institution to borrow against the future operating lease revenues at the inception of the lease. When amounts were borrowed under these arrangements, the financial institution assumed the credit risk associated with non-payment by the customer for the duration of the operating lease; however, we retained a continuing obligation to indemnify the financing institution from losses it may incur (up to the original value of the hardware) from non-performance of its system (a “Non-Performance Event”). As a result, we did not recognize a sale of the equipment at the time of such transactions since we retained a continuing obligation to perform under those leases. In connection with these transactions, the financial institution receives title to the equipment at the inception of the lease and obtains the residual rights to the equipment after the operating lease with the customer has expired. Since the inception of the borrowing program in 1997, we have received nominal claims from customers for Non-Performance Events, but we have not been required to make any indemnification payments for a Non-Performance Event. We do not maintain a reserve for Non-Performance Events as we believe the possibility of the occurrence of a Non-Performance Event due to a service outage is remote given our ability to quickly re-establish customer service at a relatively nominal cost. Upon entering into these leases for which we had a continuing obligation to perform, we received cash from the financial institution for a substantial portion of the aggregate future lease rental payments to be received from the customers for the installed equipment used to provide services to the customers. At such time, we recognized a liability to the financial institution, which we refer to as VSAT hardware financing reflected in our financial statements as debt. The amount of the debt recorded initially is the proceeds received from the financial institution, which is equivalent to the selling price of the installed equipment used to provide services to the customer. We record interest expense on a month-to-month basis relating to the VSAT hardware financing and structure these lease arrangements such that amounts we receive from our customers under their customer service agreements provide us with the necessary funds to pay principal and interest obligations owed under the VSAT hardware financing liability. Accordingly, as we recognize revenue from our customers under their contracts, we also record interest expense and a reduction of the VSAT hardware financing liability as payments are made to the financing institution. Revenues from the associated customer service contracts are recorded as they are earned on a month-to-month basis over the life of the contract, not at inception of the lease. Upon entering into these leases for which we have had a continuing performance obligation, we capitalized the book value of the installed equipment used to provide services to the customers as VSAT operating lease hardware and depreciate these costs over the term of the customer service agreement. This depreciation of the VSAT operating lease hardware is reflected in cost of hardware products sold and is recorded over the period of the lease (generally the same as the life of the customer service contract). In September 2005, we entered into a new lease financing arrangement, under which we do not have a continuing obligation subject to a Non-Performance Event, with the third-party financial institution. Under the new arrangement, we receive cash from the financial institution and record a sale and cost of hardware products sold upon transfer of title to the financial institution. Accordingly, since there is no continuing involvement, we record revenue upon the transfer of title instead of on a monthly basis over the term of the operating lease, and we expense the cost of the hardware as an element of cost of hardware products sold, rather than capitalize it. 28 Table of Contents For the three and nine months ended September 30, 2007, we recognized $3.3million and $14.1million, respectively, of new hardware sales under the terms of the new arrangement compared to $0.9million and $2.0million for the three and nine months ended September 30, 2006, respectively. In situations where we lease our VSAT hardware to the customer instead of selling to the customer outright, we expect to primarily offer leases without a continuing obligation to the financial institution. However, results of future periods will also be impacted by the accounting treatment for leases in which we have a continuing obligation to perform until those contracts expire. As noted above, the accounting treatment for these transactions will be different for our customer equipment sales depending on whether we do or do not have a continuing performance obligation under the associated equipment financing lease. Key Business Metrics Business Segments—We divide our operations into two reportable segments—the VSAT segment and the Telecom Systems segment. Within the VSAT segment, sales can be attributed to three key end businesses—Consumer/SMB business; North American Network Equipment and Services business; and International Network Equipment and Services business. Our Telecom Systems segment sales can be attributed to two key end businesses—Mobile Satellite Systems business, which includes engineer development services provided to HTI, and Terrestrial Microwave business. Due to the complementary nature and common architecture of our services and products across our business lines, we are able to leverage our expertise and resources within our various operating units to yield significant cost efficiencies. Revenues—We generate revenues from the sale and financing of hardware and the provision of services. In our VSAT segment, we generate revenues from both services and hardware, while in our Telecom Systems segment, we generate revenues primarily from the sale of hardware. Some of our large enterprise VSAT customers, who purchase equipment separately, operate their own networks. Our customers include large enterprises, incumbent local exchange carriers, governmental agencies and resellers. Contracts for our VSAT services vary in length depending on the customer’s requirements. Services—Our services revenues are varied in nature and includes total turnkey communications services, terminal relocation, maintenance and changes, transponder capacity, and multicast or broadcast services. Our services are offered on a contractual basis and vary in length based on a particular end market. Typically, our large enterprise customers enter into service contracts with a three- to five-year duration, and our Consumer/SMB customers enter into 15- to 24-month contracts. We bill and recognize service revenues on a monthly per site basis. Our services to enterprise customers are negotiated on a contract-by-contract basis with price varying based on numerous factors, including number of sites, complexity of system, and scope of services provided. We have the ability to integrate these service offerings to provide comprehensive solutions for our customers. We also provide managed services to our customers who operate their own dedicated network facilities and charge them a management fee for the operation and support of their networks. Hardware—We offer our enterprise customers the option to purchase their equipment up front or include the equipment purchased in a service agreement under which payments are made over a fixed term. Our Consumer/SMB customers can either purchase their equipment up front or pay for it under a service contract over a period of 15 months to 24 months. The North American and International Network Equipment hardware revenues include revenues derived from network operating centers, radio frequency terminals (Earth Stations), VSAT components including indoor units, outdoor units, antennas, voice, video, serial data appliances, and system integration services to integrate all of the above into a system. We also provide specialized equipment to the Mobile Satellite Systems and the Terrestrial Microwave customers. Through large multi-year contracts, we develop and supply turnkey networking and terminal systems for various operators who offer mobile satellite-based voice and data services, including engineering development services in connection with HTI. We also supply microwave-based networking equipment to mobile operators for back-hauling their data from cellular telephone sites to their switching centers. In addition, local exchange carriers use our equipment for broadband access traffic from corporations bypassing local phone companies. The size and scope of these projects vary from year to year and do not follow a pattern that can be reasonably predicted. 29 Table of Contents Market Trends Impacting Our Revenue—The following tables present our revenues by end market for the three and nine months ended September 30, 2007 and 2006 (dollars in thousands): Three Months Ended September 30, Variance 2007 2006 Amount % Revenues: Services $ 137,419 $ 112,069 $ 25,350 22.6 % Hardware sales 96,238 97,546 (1,308 ) -1.3 % Total revenues $ 233,657 $ 209,615 $ 24,042 11.5 % Revenues by end market: Consumer/SMB $ 82,569 $ 74,922 $ 7,647 10.2 % North American Network Equipment and Services 65,670 65,460 210 0.3 % International Network Equipment and Services 49,077 46,226 2,851 6.2 % Total VSAT 197,316 186,608 10,708 5.7 % Mobile Satellite Systems 33,309 19,099 14,210 74.4 % Terrestrial Microwave and Corporate 3,032 3,908 (876 ) -22.4 % Total Telecom Systems and Corporate 36,341 23,007 13,334 58.0 % Total revenues $ 233,657 $ 209,615 $ 24,042 11.5 % Nine Months Ended September 30, Variance 2007 2006 Amount % Revenues: Services $ 386,166 $ 324,871 $ 61,295 18.9 % Hardware sales 304,331 290,039 14,292 4.9 % Total revenues $ 690,497 $ 614,910 $ 75,587 12.3 % Revenues by end market: Consumer/SMB $ 243,529 $ 215,263 $ 28,266 13.1 % North American Network Equipment and Services 207,050 204,297 2,753 1.3 % International Network Equipment and Services 138,494 132,212 6,282 4.8 % Total VSAT 589,073 551,772 37,301 6.8 % Mobile Satellite Systems 93,532 49,317 44,215 89.7 % Terrestrial Microwave and Corporate 7,892 13,821 (5,929 ) -42.9 % Total Telecom Systems and Corporate 101,424 63,138 38,286 60.6 % Total revenues $ 690,497 $ 614,910 $ 75,587 12.3 % Revenue from our Consumer/SMB business increased by 10.2% to $82.6million and 13.1% to $243.5million for the three and nine months ended September 30, 2007, respectively, compared to the same periods in 2006. At September 30, 2007, our Consumer/SMB subscriber base grew by approximately 51,600 subscribers to approximately 364,700 subscribers from approximately 313,100 subscribers at September 30, 2006. During the three and nine months ended September 30, 2007, we averaged approximately 12,400 and 12,100 gross customer additions per month, respectively, and experienced an average “churn” rate (the rate of customer cancellations/non-renewals as a percentage of total number of subscribers) of 2.33% and 2.27%, respectively. For the three and nine months ended September 30, 2007, the average revenue per unit (“ARPU”) increased by 5.0% to $63 and by 3.3% to $62, respectively, compared to the same periods in 2006. The growth in our Consumer/SMB market has been driven primarily by three factors: (i) our focus on new market distribution channels for geographic areas that have historically been underserved by DSL and cable; (ii) targeted service plans aimed at Consumer/SMB customers’ broadband access needs; and (iii) enhancement in the performance capabilities of our service offerings. The Consumer/SMB market is very competitive, and the Company expects to continue to experience pricing pressure on its hardware offerings. 30 Table of Contents Revenue from our North American Network Equipment and Services business increased by 0.3% to $65.7million and 1.3% to $207.1million for the three and nine months ended September 30, 2007, respectively, compared to the same periods in 2006. We expect future revenue growth will be driven by an increase in sales of equipment and services once our SPACEWAYTM 3 satellite is placed in service. We have benefited from our long-term contracts with large domestic enterprise customers who contract for integrated network services. Revenues from the International Network Equipment and Services business increased by 6.2% to $49.1million and 4.8% to $138.5million for the three and nine months ended September 30, 2007, respectively, compared to the same periods in 2006, primarily as a result of growth in business at our foreign subsidiaries. Additionally, in response to increasingly complex customer requirements, we have begun to include both terrestrial solutions, such as DSL, as well as traditional satellite solutions in our managed network service offerings. Our Mobile Satellite Systems business has experienced strong growth of 74.4% to $33.3million and 89.7% to $93.5million for the three and nine months ended September 30, 2007, respectively, compared to the same periods in 2006. Contributing to this growth was increased engineering efforts on new projects involving HTI and the development of ground based beam forming technology which allows sharing of bandwidth between terrestrial and satellite applications as well as expansion projects for our legacy customers. We expect that our Mobile Satellite Systems revenues will continue to fluctuate quarterly due to the nature of these projects. We continue to actively pursue a number of opportunities in the area of hybrid satellite/terrestrial mobile networks. We believe this is the growth area of the mobile satellite industry that provides the Company with opportunities to expand our Mobile Satellite Systems business. Our Terrestrial Microwave and Corporate revenues decreased 22.4% to $3.0million and 42.9% to $7.9 million for the three and nine months ended September 30, 2007, respectively, compared to the same periods in 2006, due to the completion of major mobility and maintenance projects in 2006 and delays in the rollout of new systems in 2007. We anticipate that revenues of this business will fluctuate quarterly as we pursue revenue opportunities through sales of point-to-multipoint equipment to international mobile operators for backhauling their cellular telephone sites to their switching centers. Cost of Services—Our cost of services relate to the provision of managed network services, which primarily consist of transponder capacity leases, hub infrastructure, customer care, terrestrial capacity, depreciation expense related to network infrastructure, and the salaries and related employment costs for those employees who manage our network operations and other project areas. These costs, except for transponder capacity leases and customer care costs which are dependent on the number of customers served, have remained relatively constant during the three and nine months ended September 30, 2007 and 2006 despite the increasing traffic on our network, because we were able to consolidate certain components of our network to contain costs. In addition, the migration to a single upgraded platform for our Consumer/SMB and North American Network Equipment and Services businesses has enabled us to leverage our satellite bandwidth and network operation facilities to achieve further cost efficiencies. In recent years, transponder capacity has not been a limiting factor in growing the VSAT service business. Transponder capacity is typically sold under long-term contracts by fixed satellite service (FSS) providers, and we are continually evaluating the need to secure additional capacity with sufficient lead time to permit us to provide reliable service to our customers. Cost of Hardware Products Sold—We outsource a significant portion of the manufacturing of our hardware for both the VSAT and the Telecom Systems segments to third-party contract manufacturers. Our cost of hardware relates primarily to direct materials and subsystems (e.g., antennas), salaries and related employment costs for those employees who are directly associated with the procurement and manufacture of our products and other items of indirect overhead incurred in the procurement and production process. Cost of hardware also includes certain engineering and hardware costs related to the design of a particular product for specific customer programs. In addition, certain software development costs are capitalized in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 86 and amortized to cost of hardware products sold over their estimated useful lives, not to exceed five years. With respect to the VSAT operating leases assigned to financial institutions in which we retain a continuing obligation, cost of hardware products sold includes depreciation of the installed equipment under the VSAT operating leases over the life of the lease. Under the terms of new operating lease arrangements in which we do not have a continuing obligation to perform, the cost of hardware products sold per unit of equipment sold will initially be higher compared to the operating lease arrangement in which we do have a continuing obligation to perform because we recognize the entire cost of products sold upon the transfer of title instead of depreciating the cost over the term of the contract. See “Factors Affecting Our Results of Operations—Customer Equipment Financing Arrangements.” As we have developed new product offerings, we have reduced product cost due to higher levels of component integration, design improvements and volume increases. 31 Table of Contents Subscriber acquisition costs (“SAC”) are associated with the Consumer/SMB business and are comprised of three elements: (i) the subsidy for the cost of hardware and related installation; (ii) sales and marketing expense; and (iii) dealer and customer service representative commissions on new installations/activations. The subsidy for cost of hardware and related cost of installation is deferred and amortized over the initial contract period as a component of cost of hardware products sold. The portion of SAC related to sales and marketing is expensed as incurred. Dealer and customer service representative commissions are deferred and amortized over the initial contract period as a component of sales and marketing expense. Selling, General, and Administrative—Selling expenses primarily consist of the salaries, commissions, related benefit costs of our direct sales force and marketing staff, advertising, travel, allocation of facilities, and other directly related overhead costs for our domestic and international businesses. General and administrative expenses include bad debt expense and salaries and related employee benefits for employees associated with common supporting functions, such as accounting and finance, risk management, legal, information technology, administration, human resources, and senior management. Selling, general, and administrative costs also include facilities costs, third party service providers’ costs (such as outside tax and legal counsel, and insurance providers) and depreciation of fixed assets. Research and Development (“R&D”)—R&D expenses primarily consist of the salaries of certain members of our engineering staff plus an applied overhead charge. R&D expenses also include engineering support for existing platforms and development efforts to build new products and software applications, subcontractors, material purchases and other direct costs in support of product development. Results of Operations for the Three Months Ended September 30, 2007 Compared to the Three Months Ended September 30, 2006 Revenues and operating costs and expenses as a percentage of total revenues for the three months ended September30, 2007 and 2006 are as follows (dollars in thousands): Three Months Ended September 30, 2007 2006 Amount % of Revenues Amount % of Revenues Revenues: Services $ 137,419 58.8 % $ 112,069 53.5 % Hardware sales 96,238 41.2 % 97,546 46.5 % Total revenues $ 233,657 100.0 % $ 209,615 100.0 % Operating costs and expenses: Cost of services $ 91,985 39.4 % $ 79,987 38.2 % Cost of hardware products sold $ 80,802 34.6 % $ 74,175 35.4 % Selling, general and administrative $ 33,569 14.4 % $ 30,483 14.5 % Research and development $ 3,959 1.7 % $ 3,786 1.8 % Amortization of intangibles $ 1,536 0.7 % $ 1,132 0.5 % Operating income $ 21,806 9.3 % $ 20,052 9.6 % Income tax expense $ (832 ) -0.4 % $ (1,068 ) -0.5 % Net income $ 12,446 5.3 % $ 12,142 5.8 % 32 Table of Contents Services Revenue A substantial portion of our services revenue is generated by the VSAT business. For the three months ended September 30, 2007, services revenue increased by $25.3million, or 22.6%, to $137.4 million from $112.1 million for the same period in 2006. The growth in services revenues was attributable to an increase of $12.9 million in the Consumer/SMB business, primarily as a result of increases in the subscriber base. At September 30, 2007, the total subscriber base increased by approximately 51,600 subscribers to approximately 364,700 subscribers from approximately 313,100 subscribers at September30, 2006. For the three months ended September 30, 2007, ARPU increased by 5.0% to $63 from $60 for the three months ended September 30, 2006. In addition, services revenue from our International Network Equipment and Services business increased by $6.4 million, which resulted from higher revenues of: (i) $2.1 million from our Brazil operations as the number of sites in service increased to approximately 6,500 as of September 30, 2007 from approximately 3,600 as of September 30, 2006; (ii) $1.9 million from the enterprise segment in India; and (iii) $3.0 million from our European operations as a result of the launch of HUGHESNET® Managed Network Services in late 2006. Partially offsetting the increases in revenue from our International Network Equipment and Services business was a $0.6 million reduction in revenue from U.S. source services. Also contributing to the increase in services revenues, our Telecom Systems business revenues increased by $6.3 million, primarily due to an increase in revenue from design and engineering services provided to HTI. Revenues from our North American Network Equipment and Services business remained relatively flat from the same period in 2006. Hardware Sales For the three months ended September 30, 2007, hardware sales decreased by $1.3 million, or 1.3%, to $96.2 million from $97.5 million for the three months ended September 30, 2006. VSAT—For the three months ended September 30, 2007, VSAT hardware sales decreased by $8.3 million, or 11.1% to $66.7millionfrom $75.0million for the same period in 2006. Despite the growth in the Consumer/SMB subscriber base, hardware sales decreased by $5.2 million primarily as a result of changes in pricing plans in response to competitive pressures. Furthermore, hardware sales decreased by $3.4 million in our International Network Equipment and Services business due to new order delays which resulted in a decrease in hardware shipments, from approximately 15,000 to approximately 13,000 units. Offsetting the decrease in hardware sales in our International Network Equipment and Services business was a slight increase in hardware sales from our North American Network Equipment and Services business. Telecom Systems—For the three months ended September 30, 2007, Telecom Systems hardware sales increased by $7.0million, or 31.1% to $29.5 million from $22.5 million for the same period in 2006. The increase was attributable to higher hardware sales of: (i) $6.7 million in connection with new contracts in the Mobile Satellite Systems business for the design, development and supply of user equipment and satellite base stations; (ii) $3.7 million in engineering activities related to the design and development of a secondary gateway and high-speed packet data network for a large mobile satellite operator in the United Arab Emirates; and (iii) $1.3 million in engineering activities related to a new contract with a mobile satellite operator for the design of a terrestrial baseband chipset.Offsetting the increase in hardware sales was a reduction of: (i) $4.3 million related to the design, development, and integration activities associated with the delivery of a radio frequency subsystem and gateway system controller for a next-generation satellite communications company in the United States and (ii) $0.5 million due to the completion of a legacy contract for the delivery of user terminals to a mobile satellite operator. Cost of Services For the three months ended September 30, 2007, cost of services increased by $12.0 million, or 15.0%, to $92.0million from $80.0million for the same period in 2006. Cost of services as a percentage of service revenues decreased to 66.9% for the three months ended September 30, 2007 from 71.4% for the same period in 2006. The increase in cost of services resulted from higher costs associated with the growth of the subscriber base in the Consumer/SMB business and an increase in bandwidth usage per customer which increased transponder capacity lease expense by $5.2 million during the three months ended September 30, 2007 compared to the same period in 2006. In addition, our service operations costs increased by: (i) $2.8 million across our international service businesses in Europe, India, and Brazil as the number of sites in service grew and (ii) $3.6million in engineering service costs to support development activities provided to HTI. 33 Table of Contents Cost of Hardware Products Sold For the three months ended September 30, 2007, cost of hardware products sold increased by $6.6 million, or 8.9% to $80.8million from $74.2 million for same period in 2006. Cost of hardware products sold as a percentage of hardware sales increased to 84.0% for the three months ended September 30, 2007 from 76.0% for the same period in 2006. VSAT—For the three months ended September 30, 2007, VSAT costs of hardware products sold decreased by $0.7million, or 1.2% to $59.2million from $59.9 million for the same period in 2006. The decrease in costs of hardware products sold corresponded with the reduction in hardware revenue, and was partially offset by an increase in software amortization costs of $1.7 million and an increase of $2.1 million in depreciation and amortization resulting from a higher base of assets after recording the impact of the fair value adjustments completed in December 2006 in connection with the January 2006 Transaction. Telecom Systems—For the three months ended September 30, 2007, Telecom Systems cost of hardware product sold increased by $7.3 million, or 51.0%, to $21.6 million from $14.3 million for the same period in 2006. The increase was primarily due to higher engineering and production costs of $7.1 million related to the contracts in Mobile Satellite Systems. Selling, General and Administrative For the three months ended September 30, 2007, selling, general and administrative expense increased by $3.1 million, or 10.2%, to $33.6 million from $30.5 million for the same period in 2006. Selling, general and administrative expense as a percentage of revenues decreased to 14.4% for the three months ended September 30, 2007 from 14.5% for the same period in 2006. Selling, general and administrative expenses increased primarily due to higher (i) advertising costs of $0.7 million in the Consumer/SMB business; (ii) facilities and administrative costs of $0.4 million; (iii) incentive and stock-compensation plan costs of $0.5 million; and (iv) costs of $0.5 million related to outside services studying consumer business and marketing plans. In addition, the increase was also attributable to a $1.0 million cost reduction related to the settlement of a purchase commitment for external software services included in 2006. Research and Development For the three months ended September 30, 2007, R&D expenses increased by $0.2 million, or 5.3%, to $4.0 million from $3.8 million for the same period in 2006. R&D expense as a percentage of revenues decreased to 1.7% for the three months ended September 30, 2007 from 1.8% for the same period in 2006. The increase in R&D expense was primarily due to higher development costs of $0.7 million in the VSAT segment, which was partially offset by a reduction in R&D expense of $0.5 million from our Terrestrial Microwave business. Amortization of Intangibles For the three months ended September 30, 2007, amortization of intangible assets increased by $0.4million, or 36.4% to $1.5million from $1.1 million for the same period in 2006. Amortization of intangible assets as a percentage of revenues also increased to 0.7% for the three months ended September 30, 2007 from 0.5% for the same period in 2006. The increase in amortization of intangible assets was primarily due to additional amortization resulted from higher base of assets after recording the impact of the fair value adjustments completed in December 2006 in connection with the January 2006 Transaction. Operating Income For the three months ended September 30, 2007, operating income increased by $1.7 million, or 8.5%, to $21.8million from $20.1 million for the same period in 2006. Operating income improved as a result of an increase in revenues of $24.0million for the three months ended September 30, 2007 compared to the same period in 2006, with gains primarily in the Consumer/SMB business and the Mobile Satellite Systems business. Operating revenues were offset by higher operating costs of $22.3 million for the three months ended September 30, 2007 compared to the same period in 2006, primarily attributable to increase in costs of sales to correspond with the increase in revenues. 34 Table of Contents Interest Expense For the three months ended September 30, 2007, interest expense decreased by $0.4 million, or 3.6%, to $10.8 million from $11.2 million for the three months ended September 30, 2006. Interest expense primarily relates to the $450 million unsecured senior notes (“Senior Notes”), VSAT hardware financing and various borrowings by our foreign subsidiaries. The decrease in interest expense was primarily due to a higher amount of capitalized interest associated with the SPACEWAY program and lower lease interest expense associated with our North American Equipment and Services business during the three months ended September 30, 2007 compared to the same period in 2006. The decrease was partially offset by an increase in interest on the $115 million borrowed in February 2007 from a syndicate of banks (“Term Loan Facility”), and higher interest expense associated with borrowings by our international subsidiaries. Interest and Other Income, Net Interest and other income, net decreased by $2.3 million, or 51.1%, to $2.2 million for the three months ended September 30, 2007 from $4.5 million for the same period in 2006. Interest income decreased by $0.9 million for the three months ended September 30, 2007 compared to the same period in 2006. The decrease was caused by lower levels of invested cash balances due to costs incurred for the launch of our SPACEWAYTM 3 satellite in the third quarter of 2007. The decrease in interest income was partially offset by higher rates of return for the three months ended September 30, 2007 compared to the same period in 2006. Other income, net decreased by $1.4 million primarily due to a gain in connection with the settlement of a contract in India during the three months ended September 30, 2006 that was not present during the same period in 2007. Income Tax Expense For the three months ended September 30, 2007, income tax expense decreased by $0.3 million to $0.8 million from $1.1 million for the three months ended September 30, 2006, primarily attributable to a reduction of income taxes on the earnings of our foreign subsidiaries. Results of Operations for the Nine Months Ended September 30, 2007 Compared to the Nine Months Ended September 30, 2006 Revenues and operating costs and expenses as a percentage of total revenues for the nine months ended September 30, 2007 and 2006 are as follows (dollars in thousands): Nine Months Ended September 30, 2007 2006 Amount % of Revenues Amount % of Revenues Revenues: Services $ 386,166 55.9 % $ 324,871 52.8 % Hardware sales 304,331 44.1 % 290,039 47.2 % Total revenues $ 690,497 100.0 % $ 614,910 100.0 % Operating costs and expenses: Cost of services $ 259,117 37.5 % $ 227,311 37.0 % Cost of hardware products sold $ 253,320 36.7 % $ 237,193 38.6 % Selling, general and administrative $ 106,103 15.4 % $ 96,254 15.7 % Research and development $ 12,301 1.8 % $ 18,032 2.9 % Amortization of intangibles $ 4,607 0.7 % $ 3,397 0.6 % Operating income $ 55,049 8.0 % $ 32,723 5.3 % Income tax expense $ 1,221 0.2 % $ 2,055 0.3 % Net income $ 27,932 4.0 % $ 7,908 1.3 % 35 Table of Contents Services Revenue A substantial portion of our services revenue is generated by our VSAT business. For the nine months ended September 30, 2007, services revenue increased by $61.3million, or 18.9%, to $386.2 million from $324.9 million for the same period in 2006. The growth in service revenues was attributable to a revenue increase of $34.8 million in the Consumer/SMB business, primarily as a result of increases in the subscriber base. At September 30, 2007, the total subscriber base increased by approximately 51,600 subscribers to approximately 364,700 subscribers from approximately 313,100 subscribers at September 30, 2006. For the nine months ended September 30, 2007, ARPU increased by 3.3% to $62 from $60 for the nine months ended September 30, 2006. In addition, services revenue from our International Network Equipment and Services business increased by $14.3million, which resulted from higher revenues of: (i) $6.8 million from our Brazil operations as the number of sites in service increased to approximately 6,500 as of September 30, 2007 from approximately 3,600 as of September 30, 2006; (ii) $3.7 million from the enterprise segment in India; and (iii) $4.4 million from our European operations as a result of the launch of HUGHESNET® Managed Network Services in late 2006. Partially offsetting the increase in services revenue from our International Network Equipment and Services Business was a $0.5 million reduction in U.S. source services. Furthermore, our Telecom Systems business revenues increased by $14.7million, primarily due to an increase in design and development engineering services provided to HTI. Offsetting the increase in services revenues was a decline of $2.5million from our North American Network Equipment and Services business. The decrease was primarily due to a reduction in revenues of: (i) $1.4 million relating to termination of a large customer maintenance contract in the retail industry and (ii) $2.3million associated with the wind-down and completion of the SPACEWAY services agreement with DIRECTV, terminated in the third quarter of 2006, which was in effect during the nine months ended September 30, 2006, but not during the nine months ended September 30, 2007. The decrease was offset by a $1.2 million increase in revenues from new government services contracts. Hardware Sales For the nine months ended September 30, 2007, hardware sales increased by $14.3 million, or 4.9% to $304.3 million from $290.0 million for the nine months ended September 30, 2006. VSAT—For the nine months ended September 30, 2007, VSAT hardware sales decreased by $9.3million, or4.1% to $218.8millionfrom $228.1million for the same period in 2006. Despite the growth in the Consumer/SMB subscriber base, hardware sales decreased by $6.5 million as a result of changes in pricing plans in response to competitive pressures. Also, contributing to the decrease was a reduction of $8.1 million in hardware sales from our International Network Equipment and Services business due to new order delays which resultedin a decrease in hardware shipments, from approximately 42,000 to approximately 35,000 units. Offsetting the decrease in hardware sales from our North American Equipment and Services business was an increase in hardware sales of $5.3 millionrelated to the enterprise and government contracts. Telecom Systems—For the nine months ended September 30, 2007, Telecom Systems hardware sales increased by $23.6million, or 38.1%, to $85.6 million from $62.0 million for the same period in 2006. The increase was attributable to higher hardware sales of: (i) $17.6 million in engineering activities related to the design and development of a secondary gateway and high-speed packet data network for a large Mobile Satellite operator in the United Arab Emirates; (ii) $12.0 million in connection with new contracts in the Mobile Satellite Systems business for the design, development and supply of satellite base stations; and (iii) $2.2 million in engineering activities related to a new contract with a mobile satellite operator for the design of a terrestrial baseband chipset.Offsetting the increase in hardware sales was a reduction of: (i) $5.4 million in the Terrestrial Microwave business, primarily due to the completion of a development contract for a major telecommunications company, and (ii) $2.6 million due to the completion of terminal deliverables to a mobile satellite operator. 36 Table of Contents Cost of Services For the nine months ended September 30, 2007, cost of services increased by $31.8 million, or 14.0%, to $259.1 million from $227.3 million for the same period in 2006. Cost of services as a percentage of service revenues decreased to 67.1% for the nine months ended September 30, 2007 from 70.0% for the same period in 2006. The increase in cost of services resulted from higher costs associated with the growth of the subscriber base in the Consumer/SMB business and an increase in bandwidth usage per customer which increased transponder capacity lease expense by $19.2 million during the nine months ended September 30, 2007 compared to the same period in 2006. In addition, our costs of services increased by: (i) $3.7 million across our international service businesses in Europe, India, and Brazil due to an increase in the number of sites in service; (ii) $8.9million in engineering service costs to support development activities provided to HTI; and (iii) $3.2 million in higher depreciation and amortization resulting from a higher base of assets after recording the impact of the fair value adjustments completed in December 2006 in connection with the January 2006 Transaction. Offsetting the increase in cost of services was a reduction of $3.4 million in costs associated with the wind-down and completion of the SPACEWAY services agreement with DIRECTV. Cost of Hardware Products Sold For the nine months ended September 30, 2007, cost of hardware products sold increased by $16.1 million, or 6.8%, to $253.3million from $237.2 million for same period in 2006. Cost of hardware products sold as a percentage of hardware sales increased to 83.2% for the nine months ended September 30, 2007 from 81.8% for the same period in 2006. VSAT—For the nine months ended September 30, 2007, VSAT costs of hardware products sold decreased by $7.7 million, or 3.9%, to $187.5 million from $195.2 million for the same period in 2006. The decrease was primarily due to a charge of $10.5 million recorded in June 2006 to reduce the net book value of our narrowband products to their net realizable value in connection with our decision to shift our primary focus exclusively to the broadband market and a decrease in hardware revenue. Offsetting these decreases was a $7.5 million net increase in depreciation and amortization resulting from higher base of assets after recording the impact of the fair value adjustments completed in December 2006 in connection with the January 2006 Transaction. Telecom Systems—For the nine months ended September 30, 2007, Telecom Systems cost of hardware product sold increased by $23.8 million, or 56.7% to $65.8 million from $42.0 million for the same period in 2006. The increase related to the corresponding increase in revenues during the period, primarily due to higher engineering and production costs of $26.0million related to contracts in the Mobile Satellite Systems business. The increase in cost of hardware product sold was offset by a $2.2 million decline in our Terrestrial Microwave business, which primarily consisted of a one-time charge of $1.4 million in June 2006 related to the Company’s decision to shift its primary focus exclusively to the broadband market. Selling, General, and Administrative For the nine months ended September 30, 2007, selling, general, and administrative expenses increased by $9.8 million, or 10.2% to $106.1 million from $96.3 million for the same period in 2006. Selling, general and administrative expense as a percentage of revenues decreased to 15.4% for the nine months ended September 30, 2007 from 15.7% for the same period in 2006. Selling, general and administrative expenses increased primarily due to higher: (i) marketing costs of $2.3 million related to a new direct mail campaign and increased promotional activity in the Consumer/SMB business, along with $1.0 million of other costs, primarily collection fees and bank charges in the Consumer/SMB business; (ii) costs related to our international subsidiaries of $2.5 million, primarily net restructuring charges related to our Europe and China operations, and increased activity in India and Brazil; (iii) marketing costs of $0.6 million for government related contracts; (iv) administrative costs of $0.9 million, primarily related to a marketing study of the consumer market currently underway; and (v) marketing communications costs of $0.2 million. The increase in selling, general and administrative expense was partially offset by $0.9 million received in settlement of customer receivables previously written off. In addition, the increase was also attributable to a $2.9 million cost reduction related to the settlement of a purchase commitment for external software services in 2006. 37 Table of Contents Research and Development For the nine months ended September 30, 2007, R&D expenses decreased by $5.7 million, or 31.7%, to $12.3 million from $18.0 million for the same period in 2006. R&D expense as a percentage of revenues also decreased to 1.8% for the nine months ended September 30, 2007 from 2.9% for the same period in 2006. The decrease in R&D expenses, primarily in the VSAT segment, was due to the assignment of engineers to non-R&D activities such as customer funded programs and to other software projects, which costs are capitalized under SFAS No. 86 or as internally developed software. Amortization of Intangibles For the nine months ended September 30, 2007, amortization of intangible assets increased by $1.2 million, or 35.3% to $4.6million from $3.4 million for the same period in 2006. Amortization of intangible assets as a percentage of revenues also increased to 0.7% for the nine months ended September 30, 2007 from 0.6% for the same period in 2006. The increase in amortization of intangible assets was primarily due to additional amortization resulting from the higher base of assets after recording the impact of the fair value adjustments completed in December 2006 in connection with the January 2006 Transaction. Operating Income For the nine months ended September 30, 2007, operating income increased by $22.3 million, or 68.2% to $55.0 million from $32.7 million for the same period in 2006. Operating income improved as a result of an increase in revenues of $75.6million for the nine months ended September 30, 2007 compared to the same period in 2006, with gains primarily in the Consumer/SMB business and the Mobile Satellite Systems business. The increase in revenues was offset by higher operating costs of $53.2 million for the nine months ended September 30, 2007 compared to the same period in 2006, primarily attributable to increase in costs of sales to correspond with increase in revenues. Interest Expense For the nine months ended September 30, 2007, interest expense increased by $3.2 million, or 10.4%, to $34.1 million from $30.9 million for same period in 2006. Interest expense primarily relates to the unsecured senior notes, VSAT hardware financing and various borrowings by our foreign subsidiaries. The increase in interest expense was primarily due to the incurrence of a full nine months of interest on incremental long-term debt in 2007 compared to the same period in 2006, the interest on the $115 million borrowed in February 2007 from a syndicate of banks (“Term Loan Facility”), and higher interest costs associated with our foreign subsidiaries. The increase in interest expense was partially offset by higher capitalized interest associated with the SPACEWAY program, a prepayment penalty associated with the April 2006 refinancing, and lower lease interest expense associated with our North American Equipment and Services business during the nine months ended September 30, 2007 compared to the same period in 2006. Interest and Other Income, Net For the nine months ended September 30, 2007, interest and other income, net decreased by $0.3 million, or 3.6%, to $8.0 million from $8.3 million for the same period in 2006. Interest income increased by $1.4 million primarily due to: (i) higher interest income earned on the investment of the net proceeds from the Senior Notes in excess of the amount used to refinance our $325 million of term indebtedness; (ii) the proceeds from the Term Loan Facility; (iii) an increase in the actual yields earned on the investment portfolio; and (iv) income from a note receivable from a customer. Offsetting the increase in interest income was a reduction in other income, net of $1.8 million that was primarily due to a gain in connection with the settlement of a contract in India during the nine months ended September 30, 2006 that was not present during the same period ended September 30, 2007. Income Tax Expense For the nine months ended September 30, 2007 and 2006, income tax expense decreased by $0.9 million, or 42.9%, to $1.2million from $2.1 million for the same period in 2006, attributable primarily to our foreign subsidiaries. 38 Table of Contents Liquidity and Capital Resources Net Cash Flows from Operating Activities Net cash provided by operating activities decreased by $3.9 million, or 7.0%, to $51.5 million for the nine months ended September 30, 2007 from $55.4 million for the same period in 2006. The decrease in net cash provided by operating activities was partially caused by a $31.2 million decrease in operating assets and liabilities. Offsetting the decrease of net cash provided by operating activities was an increase of $20.0 million in net income for the nine months ended September 30, 2007 compared to the same period in 2006. In addition, the decrease in net cash provided by operating activities was partially offset by the increase of $6.0 million in depreciation and amortization expense to $35.4 million for the nine months ended September 30, 2007 from $29.4 million for the same period in 2006. The increase in depreciation and amortization resulted from a higher base of assets after recording the impact of the fair value adjustments completed in December 2006 in connection with the January 2006 Transaction. Net Cash Flows from Investing Activities Net cash used in investing activities increased by $36.7 million to $170.9 million for the nine months ended September 30, 2007 from $134.2 million for the same period in 2006. The increase in net cash used in investing activities is primarily due to increases in capital expenditures, as detailed in the table below, offset by an increase in net sales of marketable securities of $118.2 million. Capital expenditures for the nine months ended September 30, 2007 and 2006 are shown as follow (in thousands): Nine Months Ended September 30, Increase 2007 2006 (Decrease) Capital expenditures: SPACEWAY program $ 181,445 $ 32,137 $ 149,308 Other capital expenditures—VSAT 18,418 17,361 1,057 Capital expenditures—other 11,404 4,338 7,066 Capitalized software 10,693 12,961 (2,268 ) Total capital expenditures $ 221,960 $ 66,797 $ 155,163 Net Cash Flows from Financing Activities Net cash provided by financing activities increased by $7.0 million to $94.4 million for the nine months ended September 30, 2007 from $87.4 million for the same period in 2006. The increase was primarily the result of the net decrease in debt activity of $2.2 million, offset by an increase of $9.2 million in debt issuance costs. Future Liquidity Requirements As of September 30, 2007, the Company had short-term and long-term borrowings outstanding of approximately $593.6million and, as a result, the Company is significantly leveraged. We expect that our principal future liquidity requirements will be for working capital, debt service, costs to complete and launch the SPACEWAYTM 3 satellite and, to a lesser extent, other capital expenditures such as VSAT operating lease hardware and other VSAT capital expenditures. In April 2006, we issued $450 million of Senior Notes in a private placement, and in November 2006, we completed a registered exchange offer for the Senior Notes. The Senior Notes are guaranteed on a senior unsecured basis by each of our current and future domestic subsidiaries that guarantee any of our indebtedness or indebtedness of our other subsidiary guarantors, including the indebtedness under our $50 million Revolving Credit Facility. 39 Table of Contents In connection with the offering of the Senior Notes, we amended the Revolving Credit Facility pursuant to an amendment and restatement of the credit agreement governing the Revolving Credit Facility. The Revolving Credit Facility is available for borrowings and for issuance of letters of credit. On April 13, 2006, the issuer of the Revolving Credit Facility was changed from J.P. Morgan Chase (“JPM”) to Bank of America (“BOA”). Letters of credit issued under the JPM Revolving Credit Facility prior to April 13, 2006 remained in place between the parties to the letters of credit and JPM. At that date, JPM was issued a letter of credit under the BOA Revolving Credit Facility for the amount of outstanding letters of credit totaling $13.9million. As the JPM letters of credit expire, the letter of credit issued to JPM under the BOA Revolving Credit Facility is reduced. New letters of credit and renewals of existing letters of credit are issued under the BOA Revolving Credit Facility. As of September30, 2007, $0.1million remained outstanding on the letter of credit issued to JPM, and $12.4million remained outstanding on letters of credit issued under the BOA Revolving Credit Facility. As of September30,2007, there were no borrowings outstanding under the BOA Revolving Credit Facility. The total amount available for borrowing or issuance of additional letters of credit under the BOA Revolving Credit Facility was $37.5million at September30, 2007. In February 2007, the Company borrowed $115 million Term Loan Facility from a syndicate of banks pursuant to a senior unsecured credit agreement. The Term Loan Facility is guaranteed, on a senior unsecured basis, by all of our existing and future subsidiaries that guarantee our existing Senior Notes and our Revolving Credit Facility. HNS Finance Corp., our wholly-owned subsidiary and co-issuer of the Senior Notes, is a co-borrower under the Term Loan Facility. Interest on the Term Loan Facility is paid quarterly, starting on May 29, 2007, and the interest rate is at Adjusted LIBOR (as defined in the Term Loan Facility and the existing Revolving Facility) plus 2.50%. The Term Loan Facility is subject to certain mandatory and optional prepayment provisions and contains negative covenants and events of default provisions, in each case, substantially similar to those provisions contained in the indenture governing the Senior Notes. The maturity date of the Term Loan Facility is April 15, 2014. The remaining net proceeds from the Term Loan Facility will be used to partially fund the purchase and/or construction of a satellite and/or for general corporate purposes. To mitigate the variable interest rate risk associated with the Term Loan Facility, the Company entered into an agreement with Bear Stearns Capital Markets, Inc. to swap the variable LIBOR based interest for a fixed interest rate of 5.12% per annum (the “Swap Agreement”). The Swap Agreement is effective February 28, 2007 and has a termination date of April 15, 2014, which is the maturity date of the Term Loan Facility. The security for our interest obligation to Bear Stearns Capital Markets, Inc. under the Swap Agreement is the same as the security for the Revolving Credit Facility described in Note 9 to the condensed consolidated financial statements included in Part I-Item 1 of this report. Interest is paid quarterly, starting on May 29, 2007, based on the Swap Agreement of the Term Loan Facility. Accrued interest of $0.8million on the Term Loan Facility was included in accrued liabilities at September 30, 2007 and is estimated to be approximately $0.8 million for the year ended December 31, 2007. The Company expects to recognize interest of $8.8 million for each of the years ended December 31, 2008 through 2014. The indenture governing the Senior Notes, the agreement governing the amended Revolving Credit Facility and the agreement governing the Term Loan Facility require the Company to comply with certain covenants: (i) in the case of the indenture, for so long as any Senior Notes are outstanding; (ii) in the case of the amended Revolving Credit Facility, for so long as the amended revolving credit agreement is in effect; and (iii) in the case of the Term Loan Facility, for as long as the Term Loan Facility remains outstanding. Negative covenants under these agreements include limitations on our ability and/or certain of our subsidiaries’ ability to incur additional indebtedness; issue redeemable stock and subsidiary preferred stock; incur liens; pay dividends or distributions or redeem or repurchase capital stock; prepay, redeem or repurchase debt; make loans and investments; enter into agreements that restrict distributions from our subsidiaries; sell assets and capital stock of our subsidiaries; enter into certain transactions with affiliates; consolidate or merge with or into, or sell substantially all of our assets to, another person; and enter into new lines of business. In addition to these negative covenants, the amended Revolving Credit Facility, the indenture governing the Senior Notes and the agreement governing the Term Loan Facility contains affirmative covenants such as preserving our businesses and properties; maintaining insurance over our assets; paying and discharging all material taxes when due; furnishing the lenders’ administrative agent our financial statements for each fiscal quarter and fiscal year; certificates from a financial officer certifying that no Event of Default or Default has occurred during the fiscal period being reported; litigation and other notices; compliance with laws; maintenance of records; and other such customary covenants. The Company was in compliance with all of its debt covenants at September 30, 2007. 40 Table of Contents Our Indian subsidiary, HCIL, has various revolving and term loans funded by local banks in Indian Rupees. The balances outstanding at September 30, 2007 and December 31, 2006 were $4.8 million and $4.6 million, respectively. HCIL may be restricted from paying dividends to us under the terms of these loans. Prior to the third quarter of 2005, the Company leased certain VSAT hardware under operating leases to customers which were funded by third-party financial institutions. Under the terms of the arrangement, the Company retained a financial obligation to the financial institution (such leases, “VSAT leases”). Under the VSAT leases, the Company received cash from the financial institution for a substantial portion of the aggregate lease rentals at the inception of the operating lease, and the Company recognized a corresponding liability to the financial institution for those transactions. As of September 30, 2007, $23.8million remained outstanding with respect to such VSAT leases. For new leases beginning in the fourth quarter of 2005, VSAT hardware arrangements do not include a financial obligation for the Company and do not result in a liability. Based on our current and anticipated levels of operations and conditions in our markets and industry, we believe that our cash on hand, cash flow from operations and availability under the Revolving Credit Facility will enable us to meet our working capital, capital expenditure, debt service, research and development and other funding requirements for the foreseeable future. However, our ability to fund our working capital needs, research and development activities, debt payments and other obligations and to comply with the financial covenants under our debt agreements, depends on our future operating performance and cash flow, which are in turn subject to prevailing economic conditions, the level of spending by our customers and other factors, many of which are beyond our control. Any future acquisitions, joint ventures, or other similar transactions will likely require additional capital and there can be no assurance that any such capital will be available to us on acceptable terms, if at all. Our subsidiaries are separate and distinct legal entities and, except for our existing and future subsidiaries that are or will be guarantors of the Senior Notes, they will have no obligation, contingent or otherwise, to pay amounts due under the Senior Notes or to make any funds available to pay those amounts, whether by dividend, distribution, loan or other payment. On August 8, 2007, HCI filed a shelf registration statement on Form S-3 to register shares of its common stock, preferred stock, warrants, and debt securities and non-convertible debt securities of the Company and HNS Finance Corp., as co-issuers. In connection with the debt securities, HCI will, and one or more of its other subsidiaries may, on a joint and several basis, offer full and unconditional guarantees of the obligations of the Company and HNS Finance Corp. We may not sell the securities registered pursuant to the registration statement until the SEC declares the registration statement effective. When there is an offer to sell the securities, we will provide the specific terms of the securities. Any proceeds received from the sale of our securities offered pursuant to the registration statement will be used for working capital, acquisitions, capital expenditures, and other general corporate purposes. Contractual Obligations Except as discussed below, there have been no material changes to our contractual obligations since December 31, 2006, as previously disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006. As discussed in the notes to the condensed consolidated financial statements included in Part I-Item 1 to this report, the Company borrowed $115 million in February 2007 pursuant to the Term Loan Facility, which matures April 15, 2014, and entered into a Swap Agreement with Bear Stearns Capital Markets, Inc. to swap the LIBOR based interest of the Term Loan Facility for a fixed rate of 5.12% per annum. The net interest costrelated tothe Term Loan Facility and the Swap Agreement is paid quarterly and is estimated to be approximately $6.7 million for the year ended December 31, 2007 and $8.8 million for each of the years ended December 31, 2008 through 2014. On August 14, 2007, the Company successfully launched its SPACEWAYTM 3 satellite.The total estimated cost of completing the satellite construction, launch and other miscellaneous costs as of September 30, 2007 are approximately $16.7 million, see detail described in Note 16 to the condensed consolidated financial statements included in Part I-Item 1 of this report. 41 Table of Contents Commitments and Contingencies Litigation is subject to uncertainties, and the outcome of individual litigated matters is not predictable with assurance. Various legal actions, claims, and proceedings, including disputes with customers, are pending against us arising in the ordinary course of business. The Company has a policy of establishing loss provisions for matters in which losses are probable and can be reasonably estimated. Some of the matters may involve compensatory, punitive, or treble damage claims, or sanctions, that if granted, could require us to pay damages or make other expenditures in amounts that could not be estimated at September 30, 2007. On June 28, 2007, the Company initiated an arbitration proceeding against Sea Launch Limited Partnership and Sea Launch Company, LLC (collectively, “Sea Launch”) with the American Arbitration Association seeking a refund of $44.4million in payments made to Sea Launch under a Launch Services Agreement ("LSA"). This dispute stems from the material failure of a Sea Launch rocket that occurred on January 30, 2007. Sea Launch was scheduled to launch the Company's SPACEWAYTM 3 satellite in May 2007; however, following the January 30, 2007 rocket failure, there was substantial uncertainty about when Sea Launch would return to flight. As a result, the Company made alternative arrangements with another launch services provider to launch SPACEWAY 3 in August 2007. In accordance with the LSA, the Company sent a notice of termination to Sea Launch and was entitled to a refund of the $44.4 million in payments made to Sea Launch in anticipation of the SPACEWAY 3 launch. Sea Launch refused to refund the Company's payments and alleged that the Company breached the LSA by entering into a contract with another launch services provider and that the January 30, 2007 explosion of a Sea Launch rocket constituted an "excusable delay" under the LSA. The Company's arbitration filing is based on breach of contract and a violation of the California statute prohibiting unlawful and unfair business practices. The Company believes that Sea Launch's purported justifications for refusing to refund the Company's $44.4 million are without merit and that the Company is contractually entitled to a full refund of its payments under the express terms of the LSA. As a result, the Company intends to vigorously pursue the recovery of its $44.4 million in payments as well as any other relief to which it may be entitled as a consequence of Sea Launch's wrongful refusal to refund the Company's payments. The Company has reduced its investment in SPACEWAY construction in progress by $44.4 million and recorded a deposit included in other assets, in June 2007, in anticipation of the refund from Sea Launch. The Company is also involved in various claims and lawsuits arising in the normal conduct of its business. Our management is not aware of any claims or adverse developments with respect to such matters which will have a material adverse effect on our financial position, results of operations, cash flows or ability to conduct our business. As described above in “Future Liquidity Requirements,” in February 2007, the Company entered into a Term Loan Facility, which is subject to certain mandatory and optional prepayment provisions and contains negative covenants and events of default provisions, in each case, substantially similar to those provisions contained in the indenture governing the Senior Notes. The maturity date of the Term Loan Facility is April 15, 2014. To mitigate the variable interest rate risk associated with the Term Loan Facility, the Company entered into the Swap Agreement with Bear Stearns Capital Markets, Inc. to swap the variable LIBOR based interest for a fixed interest rate of 5.12% per annum. The Swap Agreement is effective February 28, 2007 and has a termination date of April 15, 2014, which is the maturity date of the Term Loan Facility. The net interest cost related to the Term Loan Facility and the Swap Agreement is paid quarterly, starting on May 9, 2007 and is estimated to be approximately $6.7 million for the year ended December 31, 2007 and $8.8 million for each of the years ended December 31, 2008 through 2014. Off-Balance Sheet Arrangements The Company is required to issue standby letters of credit and bonds primarily to support certain sales of its equipment to international government customers. These letters of credit are either bid bonds to support contract bids, or to support advance payments made by customers upon contract execution and prior to equipment being shipped, or guarantees of performance issued in support of its warranty obligations. Bid bonds typically expire upon the issue of the award by the customer. Advance payment bonds expire upon receipt by the customer of equipment, and performance bonds typically expire when the warranty expires, generally one year after the installation of the equipment. 42 Table of Contents As of September 30, 2007, we had $26.5 million of contractual obligations to customers and other statutory/governmental agencies, which were secured by letters of credit issued through us and our subsidiaries’ credit facilities. Of this amount, $12.5 million, of which $0.8 million was issued to secure a bond to the Federal Communications Commission, were issued under the Revolving Credit Facility; $4.3 million were secured by restricted cash; and $9.7 million were secured by letters of credit issued under credit arrangements available to our Indian subsidiaries, certain of which are secured by those entities' assets. Seasonality Like many communications infrastructure equipment vendors, a significant amount of our hardware sales occur in the second half of the year due to our customers’ annual procurement and budget cycles. Large enterprises and operators usually allocate their capital expenditure budgets at the beginning of their fiscal year (which often coincides with the calendar year). The typical sales cycle for large complex system procurements is 6 to 12 months which often results in the customer expenditure occurring towards the end of the year. Customers often seek to expend the budgeted funds prior to the end of the year and the next budget cycle. As a result, interim results are not indicative of the results to be expected for the full year. Inflation Historically, inflation has not had a material effect on our results of operations. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingencies at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting period. We evaluate these estimates and assumptions on an ongoing basis. The results of these estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from these estimates under different assumptions and condition. For a description of our critical accounting policies, refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 26, 2007 (File number 333-138009). New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. (“FIN”) 48, “Accounting for Uncertainty in Income Taxes—an interpretation of SFAS No. 109, Accounting for Income Taxes.” FIN 48 provides a comprehensive model for recognizing, measuring, presenting, and disclosing uncertain tax positions that an entity has taken or expects to take on a tax return. Under FIN 48, a tax benefit from an uncertain position may be recognized only if it is “more likely than not” that the position is sustainable, based on its merits. FIN 48 is effective as of the beginning of an entity’s first fiscal year that starts after December 15, 2006. The adoption of FIN 48 on January 1, 2007 did not impact the Company’s financial position, results of operations or cash flows. See Note 11 “Income Taxes” for further discussion. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” SFAS No. 157 establishes a framework for measuring fair value in accordance with GAAP, clarifies the definition of fair value and expands disclosures about fair value measurements. SFAS No. 157 does not require any new fair value measurements. However, the application of SFAS No. 157 may change current practice for some entities. SFAS No. 157 is effective as of the beginning of an entity’s first fiscal year that starts after November 15, 2007. The Company has not yet determined what impact, if any, SFAS No. 157 will have on its financial position, results of operations or cash flows. 43 Table of Contents In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS No. 159 permits, but does not require, companies to report at fair value the majority of recognized financial assets, financial liabilities, and firm commitments. Under this standard, unrealized gains and losses on items for which the fair value option is elected are reported in earnings at each subsequent reporting date. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that starts after November 15, 2007. The Company has not yet determined what impact, if any, SFAS No. 159 will have on its financial position, results of operations or cash flows. Item3.Quantitative and Qualitative Disclosures About Market Risk The following discussion and the estimated amounts generated from the sensitivity analyses referred to below include forward looking statements of market risk which assume for analytical purposes that certain adverse market conditions may occur. Actual future market conditions may differ materially from such assumptions because the amounts noted below are the result of analyses used for the purpose of assessing possible risks and the mitigation thereof. Accordingly, you should not consider the forward-looking statements as projections by us of future events or losses. General The Company’s cash flows and earnings are subject to fluctuations resulting from changes in foreign currency exchange rates, interest rates and changes in the market value of its equity investments, among other factors. The Company manages its exposure to those market risks through internally established policies and procedures and, when deemed appropriate, through the use of derivative financial instruments. The Company enters into derivative instruments only to the extent considered necessary to meet its risk management objectives and does not enter into derivative contracts for speculative purposes. Foreign Currency Risk The Company generally conducts its business in United States dollars. However, as its international business is conducted in a variety of foreign currencies, it is exposed to fluctuations in foreign currency exchange rates. The Company’s objective in managing its exposure to foreign currency changes is to reduce earnings and cash flow volatility associated with foreign exchange rate fluctuations. Accordingly, it may enter into foreign exchange contracts to mitigate risks associated with foreign currency denominated assets, liabilities, commitments and anticipated foreign currency transactions. As of September 30, 2007, one of our Indian subsidiaries had $4.0 million of foreign exchange contracts remaining to be utilized to mitigate foreign currency fluctuation risks associated with short-term U.S. dollar denominated obligations. The differences between the face amount of the foreign exchange contracts and their estimated fair values were not material at September 30, 2007. The gains and losses on derivative foreign exchange contracts offset changes in value of the related exposures. The impact of a hypothetical 10% adverse change in exchange rates on the fair value of foreign currency denominated assets and liabilities would be an estimated loss of $5.6million as of September 30, 2007. Marketable Securities Risk The Company has a significant amount of cash that is invested in marketable investments which are subject to market risk due to changes in interest rates. We have established an investment policy which governs our investment strategy and stipulates that it diversify investments among United States Treasury securities and other high credit quality debt instruments that it believes to be low risk. The Company is averse to principal loss and seeks to preserve its invested funds by limiting default risk and market risk. 44 Table of Contents Interest Rate Risk The Senior Notes issued on April 13, 2006 and outstanding borrowings related to VSAT hardware financing are not subject to interest rate fluctuations because the interest rate is fixed for the term of the instrument. The Company is subject to variable interest rates on certain other debt including the Revolving Credit Facility. To the extent that the Company draws against the credit facility, increases in interest rates would have an adverse impact on the Company’s results of operations. Additionally, the Company is subject to variable interest rates on the Term Loan Facility, which closed in February 2007. To mitigate the variable interest rate risk associated with the Term Loan Facility, the Company entered into the Swap Agreement with Bear Stearns Capital Markets, Inc. to swap the variable LIBOR based interest for a fixed interest rate of 5.12% per annum. The Swap Agreement is effective February 28, 2007 and has a termination date of April 15, 2014, which is the maturity date of the Term Loan Facility. The net interest cost related to the Term Loan Facility and the Swap Agreement is paid quarterly and is estimated to be approximately $6.7 million for the year ended December 31, 2007 and $8.8 million for each of the years ended December 31, 2008 through 2014. The security for our interest obligation to Bear Stearns Capital Markets, Inc. under the Swap Agreement is the same as the security for the Revolving Credit Facility described in Note 9 to the unaudited condensed consolidated financial statements included in Part I-Item 1 in this report. Market Concentrations and Credit Risk The Company provides services and extends credit to a number of communications equipment customers, service providers, and a large number of consumers, both in the United States and around the world. The Company monitors its exposure to credit losses and maintains, as necessary, allowances for anticipated losses. Financial instruments which potentially subject the Company to a concentration of credit risk consist of cash, cash equivalents and marketable investments. Although the Company maintains cash balances at financial institutions that exceed federally insured limits, these balances are placed with high credit quality financial institutions. Commodity Price Risk All of the Company’s products contain components whose base raw materials have undergone dramatic cost increases in the last twelve to eighteen months. Increases in pricing of crude oil, gold and other metals such as zinc and aluminum have the ability to affect product costs. The Company has been successful in offsetting or mitigating its exposure to these raw material cost increases through September 30, 2007. However, if the Company is unable to mitigate future increases, increases in raw material pricing could have an adverse impact on its product costs. The Company is unable to predict the possible impact of changes in commodity prices. Item4.Controls and Procedures Our management is responsible for establishing and maintaining disclosure controls and procedures (as defined in Rules 13a – 15(e) and 15d – 15(e) under the Securities Exchange Act of 1934, as amended), including internal controls over financial reporting. As of the end of the period covered by this report, members of management of the Company, with the participation of its Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in reports prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) is recorded, processed, summarized and reported within the time periods specified by the SEC’s rules and forms. 45 Table of Contents Our management, including the Company’s Chief Executive Officer and Chief Financial Officer, does not expect that the Company’s disclosure controls and procedures will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. There have been no changes in the Company’s internal control over financial reporting for the three and nine months ended September 30, 2007 that have materially affected, or is reasonably likely to materially affect, its internal control over financial reporting. 46 Table of Contents PART II—OTHER INFORMATION Item1.Legal Proceedings On June 28, 2007, the Company initiated an arbitration proceeding against Sea Launch Limited Partnership and Sea Launch Company, LLC (collectively, “Sea Launch”) with the American Arbitration Association seeking a refund of $44.4million in payments made to Sea Launch under a Launch Services Agreement ("LSA"). This dispute stems from the material failure of a Sea Launch rocket that occurred on January 30, 2007. Sea Launch was scheduled to launch the Company's SPACEWAY 3TM satellite in May 2007; however, following the January 30, 2007 rocket failure, there was substantial uncertainty about when Sea Launch would return to flight. As a result, the Company made alternative arrangements with another launch services provider to launch SPACEWAY 3 in August 2007. In accordance with the LSA, the Company sent a notice of termination to Sea Launch and was entitled to a refund of the $44.4 million in payments made to Sea Launch in anticipation of the SPACEWAY 3 launch. Sea Launch refused to refund the Company's payments and alleged that the Company breached the LSA by entering into a contract with another launch services provider and that the January 30, 2007 explosion of a Sea Launch rocket constituted an "excusable delay" under the LSA. The Company's arbitration filing is based on breach of contract and a violation of the California statute prohibiting unlawful and unfair business practices. The Company believes that Sea Launch's purported justifications for refusing to refund the Company's $44.4 million are without merit and that the Company is contractually entitled to a full refund of its payments under the express terms of the LSA. As a result, the Company intends to vigorously pursue the recovery of its $44.4 million in payments as well as any other relief to which it may be entitled as a consequence of Sea Launch's wrongful refusal to refund the Company's payments. The Company has reduced its investment in SPACEWAY construction in progress by $44.4 million and recorded a deposit included in other assets, in June 2007, in anticipation of the refund from Sea Launch. No other material legal proceedings have commenced or been terminated during the period covered by this report. The Company is periodically involved in litigation in the ordinary course of its business alleging intellectual property infringement claims, product liability claims, property damage claims, personal injury claims, contract claims, employment related claims and worker’s compensation claims. We do not believe that there are any such pending or threatened legal proceedings, including ordinary litigation incidental to the conduct of our business and the ownership of our properties that, if adversely determined, would have a material adverse effect on our business, financial condition, results of operations or liquidity. Item1A.Risk Factors For a discussion of the risk factors affecting the Company, see “Risk Factors” in Part I, Item 1A of the Annual Report on Form 10-K filed with respect to the Company’s fiscal year ended December 31, 2006. There have been no material changes in the risk factors previously disclosed in such Annual Report on Form 10-K. Item2.Unregistered Sales of Equity Securities and Use of Proceeds Not applicable. Item3.Defaults Upon Senior Securities None. Item4.Submission of Matters to a Vote of Security Holders None. Item5.Other Information None. 47 Table of Contents Item6.Exhibits Exhibit Number Description 31.1* Certification of Chief Executive Officer of Hughes Network Systems, LLC pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Chief Financial Officer of Hughes Network Systems, LLC pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32* Certification of Chief Executive Officer and Chief Financial Officer of Hughes Network Systems, LLC pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. 48 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 7, 2007 HUGHES NETWORK SYSTEMS, LLC (Registrant) /s/ Pradman P. Kaul Name: Pradman P. Kaul Title: President and Chief Executive Officer (Principal Executive Officer) /s/ Grant A. Barber Name: Grant A. Barber Title: Executive Vice President and Chief Financial Officer (Principal Financial Officer) 49 Table of Contents
